Exhibit 10.1

EXECUTION COPY

 

 

 

$60,000,000.00

AMENDED AND RESTATED LOAN AGREEMENT

dated as of March 21, 2012,

by and among

OMEGA PROTEIN CORPORATION,

and

OMEGA PROTEIN, INC.,

each as a Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I          DEFINITIONS

     1     

Section 1.01

  

Definitions.

     1     

Section 1.02

  

Other Definitions and Provisions

     25     

Section 1.03

  

Accounting Terms

     25     

Section 1.04

  

UCC Terms

     25     

Section 1.05

  

Rounding

     25     

Section 1.06

  

References to Agreement and Laws.

     25     

Section 1.07

  

Times of Day

     26     

Section 1.08

  

Letter of Credit Amounts

     26     

Section 1.09

  

Guaranty Obligations

     26   

ARTICLE II         REVOLVING CREDIT FACILITY

     26     

Section 2.01

  

Revolving Credit Loans

     26     

Section 2.02

  

Swingline Loans.

     26     

Section 2.03

  

Procedure for Advances of Revolving Credit Loans and Swingline Loans.

     28     

Section 2.04

  

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans.

     28     

Section 2.05

  

Permanent Reduction of the Revolving Credit Commitment.

     29     

Section 2.06

  

Termination of Revolving Credit Facility

     30   

ARTICLE III        LETTER OF CREDIT FACILITY

     30     

Section 3.01

  

L/C Commitment.

     30     

Section 3.02

  

Procedure for Issuance of Letters of Credit

     30     

Section 3.03

  

Commissions and Other Charges.

     31     

Section 3.04

  

L/C Participations.

     31     

Section 3.05

  

Reimbursement Obligation of the Borrowers

     32     

Section 3.06

  

Obligations Absolute

     32     

Section 3.07

  

Effect of Letter of Credit Application

     33   

ARTICLE IV        GENERAL LOAN PROVISIONS

     33     

Section 4.01

  

Interest.

     33     

Section 4.02

  

Notice and Manner of Conversion or Continuation of Loans

     34     

Section 4.03

  

Fees.

     35     

Section 4.04

  

Manner of Payment.

     35     

Section 4.05

  

Evidence of Indebtedness.

     36     

Section 4.06

  

Adjustments

     36     

Section 4.07

  

Obligations of Lenders.

     37     

Section 4.08

  

Changed Circumstances.

     37     

Section 4.09

  

Indemnity

     38     

Section 4.10

  

Increased Costs.

     39     

Section 4.11

  

Taxes.

     40     

Section 4.12

  

Mitigation Obligations; Replacement of Lenders.

     43     

Section 4.13

  

Increase in Revolving Credit Commitment.

     44     

Section 4.14

  

Cash Collateral

     45     

Section 4.15

  

Defaulting Lenders.

     46   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE V        CONDITIONS OF CLOSING AND BORROWING AND COLLATERAL

     48     

Section 5.01

  

Conditions to Closing

     48     

Section 5.02

  

Conditions to All Extensions of Credit

     53     

Section 5.03

  

Assets of Borrowers

     54     

Section 5.04

  

Assets of Subsidiaries

     54     

Section 5.05

  

Guaranty

     54   

ARTICLE VI      REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

     54     

Section 6.01

  

No Liens

     54     

Section 6.02

  

Financial Statements

     54     

Section 6.03

  

Good Standing

     54     

Section 6.04

  

Authority and Compliance

     55     

Section 6.05

  

Binding Agreements

     55     

Section 6.06

  

Litigation

     55     

Section 6.07

  

No Conflicting Agreements

     55     

Section 6.08

  

Taxes

     55     

Section 6.09

  

No Default

     55     

Section 6.10

  

Adverse Circumstances

     55     

Section 6.11

  

Accuracy of Information

     55     

Section 6.12

  

ERISA

     56     

Section 6.13

  

Environmental

     56     

Section 6.14

  

Subsidiaries

     56     

Section 6.15

  

OFAC

     56     

Section 6.16

  

Vessels

     56     

Section 6.17

  

Real Property

     56     

Section 6.18

  

Aircraft

     56     

Section 6.19

  

Perfection of Security Interests in Collateral

     57     

Section 6.20

  

Continuation of Representations and Warranties

     57   

ARTICLE VII     AFFIRMATIVE COVENANTS

     57     

Section 7.01

  

Financial Statements and Other Information

     57     

Section 7.02

  

Adverse Conditions or Events

     58     

Section 7.03

  

Taxes and Other Obligations

     58     

Section 7.04

  

Insurance

     59     

Section 7.05

  

Compliance with Governmental Requirements

     59     

Section 7.06

  

Environmental

     59     

Section 7.07

  

Compliance with Material Agreements

     60     

Section 7.08

  

Maintenance of Records

     60     

Section 7.09

  

Inspection of Books and Records

     60     

Section 7.10

  

Existence and Qualification

     60     

Section 7.11

  

[Reserved].

     60     

Section 7.12

  

Vessel Covenants

     60     

Section 7.13

  

Citizenship

     60     

Section 7.14

  

Additional Collateral.

     60     

Section 7.15

  

Further Assurances

     61     

Section 7.16

  

Minimum Tangible Net Worth

     61     

Section 7.17

  

Asset Coverage Ratio

     62   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

Section 7.18

  

Minimum Profitability

     62     

Section 7.19

  

Covenant to Guarantee Obligations and Give Security

     62     

Section 7.20

  

Use of Proceeds

     63   

ARTICLE VIII    NEGATIVE COVENANTS

     63     

Section 8.01

  

Negative Pledge

     63     

Section 8.02

  

Merger, Etc

     63     

Section 8.03

  

Extensions of Credit

     63     

Section 8.04

  

Borrowings

     63     

Section 8.05

  

Dividends and Distributions

     64     

Section 8.06

  

Dispositions

     64     

Section 8.07

  

Capital Expenditures

     64     

Section 8.08

  

Revolving Credit Exposure not to Exceed Commitment

     64     

Section 8.09

  

Investments

     64     

Section 8.10

  

Change of Control of Borrowers

     65     

Section 8.11

  

Change in Nature of Business

     65     

Section 8.12

  

No Negative Pledge

     65     

Section 8.13

  

Arm’s Length Transactions

     65     

Section 8.14

  

Hedge Agreements

     65     

Section 8.15

  

Subsidiaries

     65     

Section 8.16

  

Maritime Industry Standards

     65   

ARTICLE IX      DEFAULT AND REMEDIES

     66     

Section 9.01

  

Events of Default

     66     

Section 9.02

  

Remedies

     68     

Section 9.03

  

Rights and Remedies Cumulative; Non-Waiver; etc.

     69     

Section 9.04

  

Crediting of Payments and Proceeds

     69     

Section 9.05

  

Administrative Agent May File Proofs of Claim

     70     

Section 9.06

  

Credit Bidding.

     71     

Section 9.07

  

Right of Setoff

     71   

ARTICLE X        THE ADMINISTRATIVE AGENT

     72     

Section 10.01

  

Appointment and Authority.

     72     

Section 10.02

  

Rights as a Lender

     72     

Section 10.03

  

Exculpatory Provisions.

     73     

Section 10.04

  

Reliance by the Administrative Agent

     73     

Section 10.05

  

Delegation of Duties

     74     

Section 10.06

  

Resignation of Administrative Agent.

     74     

Section 10.07

  

Non-Reliance on Administrative Agent and Other Lenders

     75     

Section 10.08

  

No Other Duties, etc

     75     

Section 10.09

  

Collateral Matters.

     75     

Section 10.10

  

Secured Hedge Agreements and Secured Cash Management Agreements

     76   

ARTICLE XI       MISCELLANEOUS

     77     

Section 11.01

  

Notices.

     77     

Section 11.02

  

Amendments, Waivers and Consents

     79     

Section 11.03

  

Expenses; Indemnity.

     80   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

Section 11.04

  

Interest Rate Limitation.

     82     

Section 11.05

  

GOVERNING LAW; JURISDICTION, ETC.

     83     

Section 11.06

  

WAIVER OF JURY TRIAL

     84     

Section 11.07

  

Reversal of Payments

     84     

Section 11.08

  

Injunctive Relief

     84     

Section 11.09

  

Accounting Matters

     84     

Section 11.10

  

Successors and Assigns; Participations.

     85     

Section 11.11

  

Treatment of Certain Information; Confidentiality

     89     

Section 11.12

  

Performance of Duties

     90     

Section 11.13

  

All Powers Coupled with Interest

     90     

Section 11.14

  

Survival.

     90     

Section 11.15

  

Titles and Captions

     90     

Section 11.16

  

Severability of Provisions

     90     

Section 11.17

  

Counterparts; Integration; Effectiveness; Electronic Execution.

     90     

Section 11.18

  

Term of Agreement

     91     

Section 11.19

  

USA PATRIOT Act

     91     

Section 11.20

  

Independent Effect of Covenants

     91     

Section 11.21

  

Reservations of Rights

     91     

Section 11.22

  

Debtor-Creditor Relationship

     91     

Section 11.23

  

Injunctive Relief

     92     

Section 11.24

  

Arbitration

     92     

Section 11.25

  

Amendment and Restatement; No Novation

     93     

Section 11.26

  

Inconsistencies with Other Documents

     94     

Section 11.27

  

NOTICE OF FINAL AGREEMENT

     94   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A-1

     -      

Form of Revolving Credit Note

Exhibit A-2

     -      

Form of Swingline Note

Exhibit B

     -      

Form of Notice of Borrowing

Exhibit C

     -      

Form of Notice of Account Designation

Exhibit D

     -      

Form of Notice of Prepayment

Exhibit E

     -      

Form of Notice of Conversion/Continuation

Exhibit F

     -      

Form of Officer’s Compliance Certificate

Exhibit G

     -      

Form of Assignment and Assumption

Exhibit H-1

     -      

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit H-2

     -      

U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-3

     -      

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit I

     -      

Form of Joinder Agreement

SCHEDULES      

Schedule 1.01

     -      

Existing Letters of Credit

Schedule 6.06

     -      

Litigation

Schedule 6.14

     -      

Subsidiaries

Schedule 6.16

     -      

Vessels

Schedule 6.17

     -      

Real Property

Schedule 6.18

     -      

Aircraft

Schedule 8.01

     -      

Existing Liens

Schedule 8.04

     -      

Existing NMFFP Financings

Schedule 8.14

     -      

Existing Hedge Agreements

 

-v-



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LOAN AGREEMENT, dated as of March 21, 2012, by and
among OMEGA PROTEIN CORPORATION, a Nevada corporation, and OMEGA PROTEIN, INC.,
a Virginia corporation, each as a Borrower, and collectively as the Borrowers,
the lenders who are party to this Agreement and the lenders who may become a
party to this Agreement pursuant to the terms hereof, as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrowers and Wells Fargo Bank, National Association are party to that
certain Loan Agreement, dated as of October 21, 2009 (as amended prior to the
date hereof, the “Existing Loan Agreement”), which established a $35,000,000.00
senior secured revolving credit facility with a $7,500,000.00 letter of credit
subfacility.

The Borrowers have requested, and, subject to the terms and conditions hereof,
the Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Loan Agreement and extend certain credit facilities to the Borrowers
pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“AAA” has the meaning assigned thereto in Section 11.24.

“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of transactions, of either (a) all or any substantial
portion of the Property of, or a line of business or division of, another
Person, or (b) at least a majority of the Equity Interests of another Person
which are entitled to vote for the election of the board of directors (or
similar governing body) of such Person, in each case whether or not involving a
merger or consolidation with such other Person.

“Additional Reedville Properties” means those real properties owned by Omega
Protein, Inc. and located at 533 Menhaden Road, Reedville, Virginia 22539.

“Adjusted EBITDA” means, for any period, for Borrowers and their consolidated
Subsidiaries on a consolidated basis, an amount equal to the consolidated net
income of Borrowers and their consolidated Subsidiaries for such period plus
(a) the following to the extent deducted in calculating such consolidated net
income: (i) consolidated interest expense for such period, (ii) the provision
for federal, state, local and foreign income taxes payable for such period,
(iii) the amount of depreciation and amortization expense and other non-cash
charges for such period, (iv) extraordinary losses during such period, and
(v) non-recurring charges for such period, less (b) (i) non-cash income and
extraordinary gains during such period, and (ii) non-recurring gains for such
period; provided that, the addition or subtraction of such non-recurring charges
or gains in the form of cash payments are to be mutually agreed upon by the
Borrowers and the Administrative Agent.



--------------------------------------------------------------------------------

“Adjusted Profitability” means an amount equal to the consolidated net income
before taxes of the Borrowers and their Subsidiaries plus non-recurring expenses
of the Borrowers and their Subsidiaries minus non-recurring income of the
Borrowers and their Subsidiaries; provided that the addition or subtraction of
such non-recurring items shall be mutually agreed upon by the Borrowers and the
Administrative Agent.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.06.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of
Section 11.01(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“AFA” means the American Fisheries Act of 1998, as amended, Public L.
No. 105-277, 122 Stat. 2681 (as codified in scattered sections of Title 46 of
the United States Code, in particular, 46 U.S.C. §31322 et seq, any and all
successor statutes thereto and all regulations from time to time promulgated
thereunder.

“Affiliate” means, with respect to a specified Person, another Person (other
than a Subsidiary of the Borrowers) that directly, or indirectly through one
(1) or more intermediaries, Controls or is Controlled by or is under common
Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 11.01(e).

“Agreement” means this Amended and Restated Loan Agreement, including all
schedules and exhibits to this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Aircraft Security Agreement” means each aircraft security agreement, in form
and substance satisfactory to the Administrative Agent, that purports to grant
to the Administrative Agent on behalf of the Secured Parties a security interest
in the aircraft owned by any Loan Party, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

          Loans  

Pricing
Level

  

Consolidated Total Leverage Ratio

   LIBOR +     Base Rate +   I    Less than 1.00 to 1.00      1.50 %      0.00
%  II    Less than 2.00 to 1.00 but greater than or equal to 1.00 to 1.00     
1.75 %      0.25 %  III    Less than 3.00 to 1.00 but greater than or equal to
2.00 to 1.00      2.00 %      0.50 %  IV    Greater than or equal to 3.00 to
1.00      2.25 %      0.75 % 

 

-2-



--------------------------------------------------------------------------------

The Applicable Margin shall be determined and adjusted quarterly as of the first
day of the month immediately following the date by which the Borrowers are
required to provide an Officer’s Compliance Certificate pursuant to Section 7.01
for the most recently ended fiscal quarter of the Borrowers (each a “Calculation
Date”); provided that (a) the Applicable Margin shall be based on Pricing Level
I until the first Calculation Date occurring after the Closing Date and,
thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrowers preceding the applicable Calculation Date, and
(b) if the Borrowers fail to provide the Officer’s Compliance Certificate as
required by Section 7.01 for the most recently ended fiscal quarter of the
Borrowers preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level IV until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrowers preceding such Calculation Date. The Applicable Margin shall be
effective from one (1) Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.01 is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) the
Commitments are in effect, or (iii) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (A) the Borrowers shall immediately deliver to the Administrative
Agent a corrected Officer’s Compliance Certificate for such Applicable Period,
(B) the Applicable Margin for such Applicable Period shall be determined as if
the Consolidated Total Leverage Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (C) the Borrowers
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.04.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 4.01(c) and 9.02 nor any of their other rights
under this Agreement. The Borrowers’ obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

“Applicable Period” has the meaning assigned thereto in the definition of
Applicable Margin.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner, and its successors.

“Asset Coverage Ratio” means the ratio of (a) the sum of gross accounts
receivable, gross inventory, and net Property, plant and equipment (each only to
the extent that the Administrative Agent on behalf of the Secured Parties has a
first priority perfected Lien with respect to such Collateral, subject to
Permitted Liens, and specifically excluding (i) NMFFP Collateral, and (ii) those
accounts receivables and inventory subject to Liens permitted pursuant to
subsection (s) under the definition of “Permitted Liens”), to (b) the aggregate
principal balance of all Loans hereunder outstanding at such time of
determination.

 

-3-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

“Assignment of Insurances” means each assignment of insurances, in form and
substance satisfactory to the Administrative Agent, executed and delivered by a
Loan Party in favor of the Mortgage Trust and relating to insurances with
respect to any Vessel, as such assignment may be amended, restated, supplemented
or otherwise modified from time to time.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1.00% and (c) except during any period of time during
which a notice delivered to the Borrowers under Section 4.08 shall remain in
effect, LIBOR for an Interest Period of one (1) month plus 1.50%; each change in
the Base Rate shall take effect beginning such time with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.01(a).

“Borrower” means, as applicable, Omega Protein Corporation, a Nevada
corporation, or Omega Protein, Inc., a Virginia corporation, and “Borrowers”
means both of the above.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Houston, Texas are open for the conduct of their commercial banking business,
and (b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any Property by the Borrowers or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a consolidated balance sheet of the
Borrowers and their Subsidiaries.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one (1) or more of the Issuing Lender
or the Lenders, as collateral for L/C Obligations or obligations of the Lenders
to fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

 

-4-



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35.00%) of the Equity Interests of Omega
Protein Corporation entitled to vote for members of the board of directors or
equivalent governing body of Omega Protein Corporation on a fully diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b) during any period of twenty four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Omega
Protein Corporation cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body, or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one (1) or more directors by any person
or group other than a solicitation for the election of one (1) or more directors
by or on behalf of the board of directors); or

(c) any Person or two (2) or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Omega Protein Corporation, or control over the Voting
Stock of Omega Protein Corporation on a fully-diluted basis (and taking into
account all such Voting Stock that such Person or group has the right to acquire
pursuant to any option right) representing thirty-five percent (35.00%) or more
of the combined voting power of such Voting Stock; and

(d) with respect to Omega Protein, Inc., the failure of Omega Protein
Corporation to directly or indirectly own all of the outstanding Equity
Interests of Omega Protein, Inc.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive

 

-5-



--------------------------------------------------------------------------------

(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreements,
the Mortgages, the Aircraft Security Agreements, the Mortgage Trust Agreement,
the First Preferred Ship Mortgages, the Assignment of Insurances and other
security documents as may be executed and delivered by the Loan Parties
hereunder, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“Commitment Fee” has the meaning assigned thereto in Section 4.03(a).

“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time. The initial Commitment Percentage of each Lender is set forth on the
Register.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments.

“Communications” has the meaning assigned thereto in Section 11.01(e).

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Total Funded Debt on such date to (b) Adjusted EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date.

“Contested in Good Faith” means, as to any payment, tax, assessment, charge,
levy, lien, encumbrance or claim, contesting the amount, applicability or
validity thereof in good faith by appropriate proceedings or other appropriate
actions promptly initiated and diligently conducted in a manner satisfactory to
Lender, provided that the enforcement of any related Lien is stayed in a manner
satisfactory to the Administrative Agent pending the resolution of such contest.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

 

-6-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any of the events specified in Section 9.01 which with the
passage of time, the giving of notice or the occurrence of any other condition,
would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two (2) Business Days of the date such Loans
or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one (1) or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.15(b)) upon delivery of written notice
of such determination to the Borrowers, the Issuing Lender, the Swingline Lender
and each Lender.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any Property by a Loan Party
(including the Equity Interests of any Subsidiary), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any loss of, damage to or destruction of, or any condemnation or other
taking for public use of, any Property of a Loan Party.

 

-7-



--------------------------------------------------------------------------------

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.01 (b)(iii)).

“Eligible Vessels” means each of the Vessels, other than any Ineligible Vessels
and any Excluded Vessel.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, written demands, demand letters, claims, liens, written
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any foreign, federal, state or local laws, ordinances
or codes, rules, orders, or regulations relating to pollution or the protection
or preservation of the environment, including laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including ambient air, surface water, ground water, land
surface or subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, handling
of, or exposure to pollution, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, as in effect as of the date hereof
and any subsequent provisions which are amendatory thereof, supplemental thereto
or substituted therefor.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Plan” means, at any time, any employee benefit plan as defined under
Section 3(3) of ERISA and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under ERISA
be deemed to be) an “employer” as defined in ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as

 

-8-



--------------------------------------------------------------------------------

prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

“Event of Default” means any of the events specified in Section 9.01; provided
that any requirement for passage of time, giving of notice, or the occurrence of
any other condition, has been satisfied.

“Excluded Property” means, with respect to any Loan Party, (a) any owned real
property which is located outside of the United States, (b) unless requested by
the Administrative Agent, any leasehold interests in real property, (c) unless
requested by the Administrative Agent, any trademarks, services marks, trade
names, copyrights, patents, patent rights, franchises, licenses, and other
intellectual property rights for which a perfected Lien thereon is not effected
either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (d) unless
requested by the Administrative Agent, any personal property (other than
personal property described in clause (b) above) for which the attachment or
perfection of a Lien thereon is not governed by the Uniform Commercial Code,
(e) unless requested by the Administrative Agent, the Equity Interests of any
direct or indirect Foreign Subsidiary of a Loan Party, (f) any Property which is
subject to a Lien securing purchase money indebtedness permitted under
Section 8.04(d) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such Property, (g) NMFFP Collateral, (h) the Equity
Interests of any Foreign Subsidiary that is an Inactive Subsidiary, (i) Equity
Interests of Omega Protein, Inc., (j) the Excluded Vessels, (k) Borrowers’
existing account number 475053001 at JPMorgan Chase Bank, N.A. and the funds on
deposit therein from time to time, (l) cash or cash equivalents deposited in a
segregated account if a hedge provider requires Borrowers to cash collateralize
a permitted Hedge Agreement that Borrowers have entered into with such hedge
provider, provided that such cash or cash equivalents shall only be Excluded
Property so long as such hedge provider requires that such Hedge Agreements be
cash collateralized, and (m) subject to Section 7.14(c), the Additional
Reedville Properties.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes (including margin Taxes and gross
receipts Taxes) and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office, located in
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment, or (ii) such Lender changes its applicable Lending
Office, except in each case to the extent that pursuant to Section 4.11, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its applicable Lending Office, (c) any Taxes
attributable to such Lender’s failure to comply with Section 4.11(f), and
(d) any U.S. federal withholding Taxes imposed by FATCA.

“Excluded Vessels” means the Vessels identified as “Excluded Vessels” on
Schedule 6.16; provided that if any such Vessel is not scrapped or sold within
twelve (12) months of the Closing Date, such Vessel shall cease to be an
Excluded Vessel.

 

-9-



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.01.

“Existing Loan Agreement” has the meaning assigned thereto in the Statement of
Purpose.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS);
provided that FATCA shall also include any amendments or successor sections to
Sections 1471 through 1474 of the Code if, as amended, FATCA provides a
commercially reasonable mechanism to avoid the tax imposed thereunder by
satisfying the information reporting and other requirements of FATCA.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” means the separate fee letter agreement, dated as of March 21,
2012, among the Borrowers and the Administrative Agent.

“First Preferred Ship Mortgage” means each first preferred fleet mortgage or
first preferred ship mortgage, in form and substance satisfactory to the
Administrative Agent, executed and delivered by a Loan Party in favor of the
Mortgage Trust, or assigned to the Mortgage Trust by any prior mortgagee
pursuant to an assignment, in form and substance satisfactory to the
Administrative Agent, with respect to an Eligible Vessel, as such mortgage may
be amended, restated, supplemented or otherwise modified from time to time.

“Fishing Industry Vessel” has the meaning set forth in 46 C.F.R. §356.3.

“Flood Hazard Property” has the meaning assigned thereto in
Section 5.01(d)(iii).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and

 

-10-



--------------------------------------------------------------------------------

(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of Swingline Loans other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Requirements” means any and all present and future judicial
decisions, laws, statutes, rulings, rules, regulations, permits, certificates,
or ordinances of any Governmental Authority in any way applicable to any
Borrower, any Guarantor or the Property, including the generality of the
foregoing, the ownership, use, occupancy, possession, construction, operation,
maintenance, alteration, repair, or reconstruction thereof.

“Guarantors” means Protein Finance Company, a Delaware corporation, Omega
Shipyard, Inc., a Delaware corporation, Protein Industries, Inc., a Delaware
corporation, Cyvex Nutrition, Inc., a California corporation, InCon Processing,
L.L.C., a Delaware limited liability company and any other Person which
subsequently guaranties the payment and performance of the Obligations.

“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by a Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Guaranty Obligation” means, with respect to the Loan Parties and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” include all materials defined as hazardous materials or
hazardous substances under any Governmental Requirements relating to the
environment, and petroleum, petroleum products, oil and asbestos.

 

-11-



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other derivatives master agreement, all as
amended, restated, supplemented or otherwise modified from time to time.

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Article VIII, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one (1) or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one (1) or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

“Inactive Subsidiary” means, subject to Section 7.19, any direct or indirect
Subsidiary of Omega Protein Corporation which is designated by Borrowers as an
Inactive Subsidiary and which (a) individually has assets not exceeding
$500,000.00 and (b) together with all other Inactive Subsidiaries, has assets
not exceeding $2,500,000.00 in the aggregate. As of the Closing Date, Omega
International Marketing Company and Omega Protein Mexico S. de R.L. de. C.V. are
the only Inactive Subsidiaries of Omega Protein Corporation.

“Increased Amount Date” has the meaning assigned thereto in Section 4.13(a).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of Property or services
of any such Person (including all obligations under non-competition, earn-out or
similar agreements), except trade payables arising in the ordinary course of
business not more than ninety (90) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

 

-12-



--------------------------------------------------------------------------------

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person to the extent
of the value of such Property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse (but if not assumed by such
Person or if limited in recourse, the amount thereof shall be equal to the
lesser of the amount of such Indebtedness or the value of the encumbered
Property of such Person securing the same);

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person;

(g) all net obligations of such Person under any Hedge Agreements; and

(h) all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned thereto in Section 11.03(b).

“Ineligible Vessel” means (a) the Vessels identified on Schedule 6.16 as
collateral for the NMFFP Financing permitted under Section 8.04(b), and (b) any
Vessel that at the time of determination is mortgaged to secure any NMFFP
Financing owed by any Loan Party under the NMFFP to the extent such NMFFP
Financing is permitted under Section 8.04(c); provided that if any such Vessel
described in clause (a) or clause (b) above shall cease to secure any NMFFP
Financing, including as the result of the satisfaction or discharge of such
NMFFP Financing, the release of all Loan Parties’ obligations thereunder or the
release of such Vessel as security therefore, such Vessel shall no longer
constitute an “Ineligible Vessel”.

“Information” has the meaning assigned thereto in Section 11.11.

“Interest Period” has the meaning assigned thereto in Section 4.01(b).

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or
any successor thereto and (b) with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof.

 

-13-



--------------------------------------------------------------------------------

“Joinder Agreement” has the meaning assigned thereto in Section 7.19.

“Jones Act” means Section 27 of the Merchant Marine Act of 1920, as amended
(recodified at 46 U.S.C. § 55101 et seq.), and all successors statutes thereto,
and any and all regulations promulgated under any thereof.

“L/C Commitment” means the lesser of (a) $15,000,000.00 and (b) the Revolving
Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.

“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.01 and the Existing Letters of Credit.

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000.00 would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000.00 for a period equal to one
(1) month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business

 

-14-



--------------------------------------------------------------------------------

Day, then the immediately preceding Business Day (rounded upward, if necessary,
to the nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page) then “LIBOR” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000.00 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one (1) month
commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =   

LIBOR

   1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.01(a).

“Lien” means any mortgage, ship mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing). For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreements, the Collateral Documents, the Fee
Letter, any applicable UCC-1 financing statements, any applicable FAA filings,
any applicable stock powers, the Partner’s Certificates, the Officer’s
Certificates, the Notice of Final Agreement, each Joinder Agreement and each
other document, instrument, certificate and agreement executed and delivered by
the Loan Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement (excluding any Secured Hedge Agreement and any Secured Cash Management
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.

“Loan Party” means, as applicable, any Borrower, any Guarantor, or any other
Person who is, or whose Property is, directly or indirectly liable for
Obligations, and “Loan Parties” means, collectively, all of the above.

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

“MarAd” means the U.S. Maritime Administration.

“Material Adverse Effect” means (i) a material adverse effect upon the validity
or enforceability of any of the Loan Documents, (ii) a material adverse change
in, or a material adverse effect upon, the

 

-15-



--------------------------------------------------------------------------------

condition (financial or otherwise), business, assets, prospects, or operations
of any Loan Party, (iii) a material impairment of the ability of either Borrower
to fulfill its obligations under any of the Loan Documents, (iv) a material
impairment of the ability of the Loan Parties taken as a whole to fulfill their
obligations under any of the Loan Documents, or (v) a material impairment of the
value of any Collateral from time to time securing the Secured Obligations or
the ability of the Administrative Agent or the Secured Parties to realize
thereon.

“Maturity Date” means the earliest to occur of (a) March 21, 2017, (b) the date
of termination of the entire Revolving Credit Commitment by the Borrowers
pursuant to Section 2.05, or (c) the date of termination of the Revolving Credit
Commitment pursuant to Section 9.02(a).

“Maximum Rate” means the higher of the maximum interest rate allowed by
applicable federal or Texas law as amended from time to time and in effect on
the date for which a determination of interest accrued hereunder is made. The
determination of the maximum rate permitted by applicable Texas law shall be
made pursuant to the weekly ceiling as determined pursuant to Chapter 303 of the
Texas Finance Code, but the Administrative Agent on behalf of the Lenders
reserve the right to implement from time to time any other rate ceiling
permitted by such law.

“Mortgage” means each mortgage, deed of trust or deed to secure debt, in form
and substance satisfactory to the Administrative Agent, that purports to grant
to the Administrative Agent for the benefit of the Secured Parties, a Lien on
the fee interests of any Loan Party in any real property, as such mortgage may
be amended, restated, supplemented or otherwise modified from time to time.

“Mortgage Trust” means the Omega Master Vessel Trust 2012, the Delaware
statutory trust, created pursuant to the Mortgage Trust Agreement.

“Mortgage Trust Agreement” means the Master Vessel Trust Agreement between the
Administrative Agent and the Mortgage Trustee pertaining to the Mortgage Trust.

“Mortgage Trustee” means Wilmington, not in its individual capacity, but solely
as trustee under the Mortgage Trust Agreement, and each co-trustee, separate
trustee and successor trustee appointed in accordance with the Mortgage Trust
Agreement.

“Mortgaged Property” means any real property that is owned by a Loan Party and
is subject to a Mortgage.

“Multiemployer Plan” has the meaning provided therefor in ERISA.

“NMFFP” means the National Marine Fisheries Finance Program.

“NMFFP Collateral” means (i) the Ineligible Vessels, (ii) any real property
owned by any Loan Party and identified in Schedule 6.17 as collateral for the
NMFFP Financing and any real property that at the time of determination is
mortgaged to secure any NMFFP Financing owed by any Loan Party to the extent
such NMFFP Financing is permitted by Section 8.04(c), and (iii) any equipment or
other Property in which a Lien has been granted to secure NMFFP Financing
permitted by Section 8.04(b) or (c).

“NMFFP Financing” means any obligation, whether actual or contingent, to repay
any amount advanced or that may be advanced by the United States, acting under
Title XI, by or through the Secretary of Commerce or any other instrumentality,
pursuant to a loan guarantee made available pursuant to Title XI.

 

-16-



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of
Section 11.02 and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.03(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.03(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.02.

“Notice of Final Agreement” has the meaning assigned thereto in
Section 5.01(h)(ii).

“Notice of Prepayment” has the meaning assigned thereto in Section 2.04(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Loan Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means, for each Loan Party that is a corporation or
limited liability company, a certificate executed by an authorized officer
having attached thereto (i) a copy of its articles of incorporation or
organization and bylaws or operating agreement, and all amendments thereto, a
certificate of incumbency of all of its officers who will be authorized to
execute or attest any of the Loan Documents to which it is a party, and a copy
of resolutions approving the Loan Documents to which it is a party and
authorizing the transactions contemplated by this Agreement; and
(ii) certificates of existence and good standing issued by the appropriate
governmental officials of the state in which such corporation or limited
liability company is organized, and, if different, satisfactory evidence of good
standing in the state in which real estate, owned by it and mortgaged to the
Administrative Agent on behalf of the Secured Parties, is located.

“Officer’s Compliance Certificate” has the meaning assigned thereto in
Section 7.01(d).

“Other Connection Taxes” means, with respect to any Person, Taxes imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such Tax (other than

 

-17-



--------------------------------------------------------------------------------

connections arising from such Person having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary taxes,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise, with respect to, any Loan Document except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment of any Loan or
Commitment hereunder (other than an assignment made pursuant to Section 4.12).

“Participant” has the meaning assigned thereto in Section 11.10(d).

“Participant Register” has the meaning assigned thereto in Section 11.10(d).

“Partner’s Certificate” means, for each Loan Party that is a partnership, a
certificate executed by an authorized officer having attached thereto (i) a true
and complete copy of an executed copy of its partnership agreement and all
amendments thereto, and (ii) for each limited partnership, a copy of the
certificate of limited partnership accompanied by a certificate that the copy is
true and complete, issued by the appropriate governmental officials of the state
in which such limited partnership is organized, and, if different, satisfactory
evidence of good standing in the state in which real estate, owned by it and
mortgaged to the Administrative Agent on behalf of the Secured Parties, is
located.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Permitted Acquisitions” means investments consisting of an Acquisition by a
Loan Party, provided that (a) the Property acquired (or the Property of the
Person acquired) in such Acquisition is used or useful in the same or a similar
line of business as the Loan Parties were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof), (b) in the case of an Acquisition
of the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (c) Borrowers shall have delivered to Lender a pro forma Officer’s
Compliance Certificate demonstrating that, upon giving effect to such
Acquisition (including any Indebtedness permitted pursuant to Section 8.04(l)),
the Loan Parties would be in compliance with the financial covenants set forth
in Sections 7.16 through and including 7.18 on a pro forma basis, (d) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto), (e) if such transaction
involves the purchase of an interest in a partnership between a Loan Party as a
general partner and entities unaffiliated with Borrowers as the other partners,
such transaction shall be effected by having such Equity Interest acquired by a
corporate holding company directly or indirectly wholly-owned by such Loan Party
newly formed for the sole purpose of effecting such transaction, (f) immediately
after giving effect to such Acquisition, there shall be at least $5,000,000.00
of availability existing under the Commitment, and (g) the aggregate
consideration (including cash consideration and non-cash consideration (other
than Equity Interests of Omega Protein Corporation), any assumption of
indebtedness, deferred purchase price and any earn-out payments) paid by the
Loan Parties for all such Acquisitions during any fiscal year shall not exceed
the greater of (i) $30,000,000.00 or (ii) fifteen percent (15%) of the Tangible
Net Worth of the Borrowers and their Subsidiaries as of the immediately prior
fiscal quarter end prior to such Acquisitions (based on the most recent fiscal
quarter period for which financial statements are available).

 

-18-



--------------------------------------------------------------------------------

“Permitted Disposition” means (a) Dispositions of inventory in the ordinary
course of business, (b) Dispositions of machinery and equipment no longer used
or useful in the conduct of business of a Loan Party that are made in the
ordinary course of business, (c) Dispositions of Property by a Loan Party to
another Loan Party, provided that to the extent constituting an investment, such
transaction is permitted by Section 8.09, (d) Dispositions of accounts
receivable in connection with the collection or compromise thereof,
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Loan Parties, (f) the
Disposition of cash equivalents for fair market value, (g) the Disposition of
Omega Protein, Inc.’s real property located in St. Mary Parish, Louisiana and
municipally known as 100 Omega Lane, Amelia, Louisiana 70340 (with an alternate
address of 1087 Degravelle Road, Morgan City Louisiana 70380) and related
improvements thereon, rents and profits (including, without limitation, a
certain slip lease associated therewith referred to in Borrowers’ records as
“Waterbottom Lease #395” and further known as boat slip for Gulf Protein, Inc.
in St. Mary Parish), and tangible personalty affixed to or used in connection
with such real property and improvements, and (h) provided that Borrowers are in
compliance with Section 7.17 (based on the most recent fiscal quarter period for
which financial statements are available) and no other Events of Default exist,
the Disposition(s) of the Vessels named “Diamond Reef”, “Fleeton”, “Lancaster”,
“Rappahannock” and “Tidelands”.

“Permitted Liens” means (a) the Liens evidenced by the Loan Documents, (b) other
Liens in favor of the Administrative Agent on behalf of the Secured Parties,
(c) Liens existing on the date hereof and listed on Schedule 8.01 (including
Liens securing the NMFFP Financing) and any renewals or extensions thereof,
provided that (i) the scope of Property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased, and (iii) the direct or
any contingent obligor with respect thereto is not changed, (d) Liens on Vessels
that at any time hereafter are mortgaged to secure NMFFP Financing permitted by
Section 8.04(c), (e) Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
Contested in Good Faith, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP,
(f) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable are not overdue by more than forty-five (45) days, are
unfiled and no other action has been taken to enforce the same or are being
Contested in Good Faith, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP,
(g) pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any funds in connection
with workers’ compensation unemployment insurance, old age pensions, or other
social security programs, (h) deposits to secure the performance of bids, trade
contracts and leases (other than indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business, (i) easements, rights-of-way,
restrictions and other similar encumbrances affecting real property which
(1) are not Liens which secure other indebtedness or obligations, and (2) in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person,
(j) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(i), (k) Liens securing purchase money indebtedness permitted under
Section 8.04(d) (but only to the extent of the assets purchased with such
purchase money indebtedness), (l) leases or subleases granted to others not
interfering in any material respect with the business of Borrowers or any of
their Subsidiaries, (m) any interest of title of a lessor under, and Liens
arising from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement, (n) normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions, (o) Liens of a collection bank
arising under Section 4.210 of the Uniform Commercial Code on items in

 

-19-



--------------------------------------------------------------------------------

the course of collection, (p) maritime Liens on Vessels arising by operation of
law in the ordinary course of business that are not overdue by more than forty
five (45) days or are being Contested in Good Faith, and a reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor, (q) Liens on unearned insurance premiums securing indebtedness
permitted under Section 8.04(j), (r) Liens on cash collateral in a segregated
account to secure permitted Hedge Agreements that Borrowers have entered into
with hedge providers, (s) Liens on accounts receivables and inventory acquired
in a Permitted Acquisition securing Indebtedness permitted under
Section 8.04(l), (t) other Liens on assets having an aggregate value not
exceeding $1,000,000.00 at any time, and (u) that certain Judgment No.
CO-2005-20036 against Omega Protein, Inc. in favor of Jay Foster filed
August 26, 2011 in Jackson County, Mississippi in the amount of $4,804.63.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning assigned thereto in Section 11.01(e).

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Prohibited Transaction” has the meaning provided therefor in ERISA.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“Public Lenders” means certain of the Lenders that may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrowers or its securities).

“Register” has the meaning assigned thereto in Section 11.10(c).

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Removal Effective Date” has the meaning assigned thereto in Section 10.06(b).

“Reportable Event” has the meaning provided therefor in ERISA.

 

-20-



--------------------------------------------------------------------------------

“Required Lenders” means, at any date, any combination of Lenders holding at
least fifty-one percent (51%) of the sum of the aggregate amount of the
Commitments or, if the Commitments have been terminated, any combination of
Lenders holding at least fifty-one percent (51%) of the aggregate Extensions of
Credit under this Agreement; provided that “Required Lenders” shall consist of
at least two (2) Lenders, except as provided herein; provided further that the
Commitment of, and the portion of the Extensions of Credit under this Agreement,
as applicable, held or deemed held by, any Defaulting Lender, any Loan Party
and/or any Affiliate of any Loan Party shall be excluded for purposes of making
a determination of Required Lenders. Except to the extent any Person is a
Defaulting Lender, any Lender and any Approved Fund administered or managed by
such Lender or a Related Party to such Lender and any Affiliate of such Lender,
each of which holds Commitments and/or Extensions of Credit, shall be deemed to
be one (1) Lender for purposes of determining whether “Required Lenders” consist
of at least two (2) Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 10.06(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of the Borrowers hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be modified at any time or from time to time pursuant to the terms hereof
(including Section 4.13) and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Revolving Credit Loans, as such amount may be modified at
any time or from time to time pursuant to the terms hereof (including
Section 4.13). The aggregate Revolving Credit Commitment of all the Lenders on
the Closing Date shall be $60,000,000.00.

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Revolving Credit Commitment of all the Lenders.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
pursuant to Section 4.13).

“Revolving Credit Loan” means any revolving loan made to the Borrowers pursuant
to Section 2.01 and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form attached as Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

-21-



--------------------------------------------------------------------------------

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Rules” has the meaning assigned thereto in Section 11.24.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement permitted under
Article VIII, in each case that is entered into by and between any Loan Party
and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, any other holder from time to time of any Secured Obligations
and, in each case, their respective successors and permitted assigns.

“Security Agreement” means each security agreement, pledge and other agreement,
in form and substance satisfactory to the Administrative Agent, that purport to
grant to the Administrative Agent for the benefit of the Secured Parties, a
security interest in the personal property of any Loan Party, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that

 

-22-



--------------------------------------------------------------------------------

it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature, (d) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrowers or any of their Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrowers.

“Swingline Commitment” means the lesser of (a) $5,000,000.00 and (b) the
Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.02.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrowers pursuant to Section 2.02, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Tangible Net Worth” means at any time the consolidated stockholders equity of
Borrowers and their consolidated Subsidiaries plus Subordinated Indebtedness and
minus intangibles (including goodwill, patents, trademarks, trade names,
organization expense, unamortized debt discount and expense, capitalized or
deferred research and development costs, deferred marketing expenses, and other
like intangibles, and monies due from Affiliates, officers, directors,
employees, shareholders, members or managers of Borrowers).

 

-23-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Title XI” means Title XI of the Merchant Marine Act of 1936 and any and all
regulations promulgated under any provision thereof.

“Total Funded Debt” means, as of any date, with respect to Borrowers and their
consolidated Subsidiaries on a consolidated basis, without duplication, all
indebtedness for borrowed money (including obligations under capitalized
leases).

“UCC” means the Uniform Commercial Code as in effect in the State of Texas, as
amended or modified from time to time.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Citizen” means a person that (a) is an “eligible owner” within the meaning
of 46 U.S.C. § 12103(b), and any and all successor statutes thereto, and any and
all regulations promulgated under any thereof, and (b) satisfies the ownership
requirements of 46 U.S.C. § 12113(c) (if such Person is an entity) and 46 C.F.R.
356.3(e), and any and all successor statutes thereto, and any and all
regulations promulgated under any thereof.

“U.S. Coast Guard” means the United States Coast Guard, a military organization
under the Department of Homeland Security.

“U.S. Fisheries Trade” means processing, storing, transporting (except in
foreign commerce), catching, taking and harvesting fish in the navigable waters
of the United States or in the Exclusive Economic Zone, and landing any catch,
wherever caught, in the United States.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.11(f).

“Vessels” means, at any time, each of the vessels owned by any Loan Party at
such time, including the vessels listed on Schedule 6.16, in each case together
with all their engines, boilers, machinery, masts, anchors, cables, rigging,
nets, tackle, apparel, furniture, boats, chains, equipment and all other
appurtenances to such vessels whether aboard or removed from such vessels,
together with any and all additions, improvements and/or replacements which may
hereafter be made to, on or in such vessels or any part thereof.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such contingency.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

-24-



--------------------------------------------------------------------------------

“Wilmington” means Wilmington Trust Company, a Delaware trust company, and any
Person appointed as a successor trustee in accordance with the Mortgage Trust
Agreement, in their individual capacities.

“Withholding Agent” means the Borrower and/or the Administrative Agent, as
applicable.

Section 1.02 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.01, except as otherwise specifically
prescribed herein (including as prescribed by Section 11.09). Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrowers and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

Section 1.04 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

Section 1.05 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one
(1) place more than the number of places by which such ratio or percentage is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.06 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan

 

-25-



--------------------------------------------------------------------------------

Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

Section 1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

Section 1.08 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

Section 1.09 Guaranty Obligations. Unless otherwise specified, the amount of any
Guaranty Obligation shall be the lessor of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

ARTICLE II

REVOLVING CREDIT FACILITY

Section 2.01 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Borrowers from time to time from the Closing Date until the
Maturity Date as requested by the Borrowers in accordance with the terms of
Section 2.03; provided, that (a) the aggregate Revolving Credit Outstandings at
any time shall not exceed the Revolving Credit Commitment at such time and
(b) the Revolving Credit Exposure of any Lender shall not at any time exceed
such Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a
Lender shall be in a principal amount equal to such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrowers may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Maturity Date.

Section 2.02 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender may in its sole discretion make Swingline Loans to the
Borrowers from time to time from the Closing Date until the Maturity Date;
provided, that (a) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment at any time
and (b) the aggregate principal amount of all outstanding Swingline Loans (after
giving effect to any amount requested), shall not exceed the Swingline
Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective

 

-26-



--------------------------------------------------------------------------------

Revolving Credit Commitment Percentages and shall thereafter be reflected as
Revolving Credit Loans of the Lenders on the books and records of the
Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) The Borrowers shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrowers hereby authorize the
Administrative Agent to charge any account maintained by the Borrowers with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrowers from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (unless the amounts so recovered by or on behalf of the Borrowers
pertain to a Swingline Loan extended after the occurrence and during the
continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.03 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including non-satisfaction of the conditions set forth in Article V. Further,
each Lender agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Loans pursuant to this Section, one (1) of the events
described in Section 9.01(g) shall have occurred, each Lender will, on the date
the applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.02 shall be subject to the terms and conditions
of Section 4.14 and Section 4.15.

 

-27-



--------------------------------------------------------------------------------

Section 2.03 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrowers shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000.00 or a whole
multiple of $500,000.00 in excess thereof, (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $2,000,000.00 or a whole multiple of
$500,000.00 in excess thereof and (z) with respect to Swingline Loans in an
aggregate principal amount of $100,000.00 or a whole multiple of $100,000.00 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan, whether the Loans
are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR
Rate Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.

(b) Disbursement of Revolving Credit Loans and Swingline Loans. Not later than
1:00 p.m. on the proposed borrowing date, (i) each Lender will make available to
the Administrative Agent, for the account of the Borrowers, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrowers, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Borrowers hereby irrevocably authorize the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrowers identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrowers to the Administrative Agent or as may be otherwise agreed upon by the
Borrowers and the Administrative Agent from time to time. Subject to
Section 4.07 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section to the extent that any Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Lenders as provided in Section 2.02(b).

Section 2.04 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.

(a) Repayment on Termination Date. The Borrowers hereby agree to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.02(b)
(but, in any event, no later than the Maturity Date), together, in each case,
with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrowers agree to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Lenders, Extensions of Credit in an amount equal to
such excess with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Lenders, in an amount equal
to such excess (such Cash Collateral to be applied in accordance with
Section 9.02(b)).

 

-28-



--------------------------------------------------------------------------------

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each prepayment of Base Rate Loans
and each Swingline Loan and (ii) at least three (3) Business Days before each
prepayment of LIBOR Rate Loans, specifying the date and amount of prepayment and
whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans
or a combination thereof, and, if of a combination thereof, the amount allocable
to each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $1,000,000.00 or a whole multiple
of $500,000.00 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $2,000,000.00 or a whole multiple of $500,000.00 in excess
thereof with respect to LIBOR Rate Loans and $100,000.00 or a whole multiple of
$100,000.00 in excess thereof with respect to Swingline Loans or in any case if
lower, the unpaid principal balance of the Loans to be prepaid. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.09 hereof.

(e) Hedge Agreements. No repayment or prepayment pursuant to this Section shall
affect any of the Borrowers’ obligations under any Hedge Agreement.

Section 2.05 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least two (2) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000.00 or any whole multiple of $1,000,000.00 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Lender according to its Revolving Credit Commitment
Percentage. All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitment shall be paid on the effective
date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to an aggregate amount not
greater than the Revolving Credit Commitment and if the aggregate amount of all
outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrowers shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess. If applicable, such Cash Collateral shall be applied in accordance with
Section 9.02(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 4.09
hereof.

 

-29-



--------------------------------------------------------------------------------

Section 2.06 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.

ARTICLE III

LETTER OF CREDIT FACILITY

Section 3.01 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.04(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrowers on any Business Day from the Closing
Date through but not including the fifth (5th) Business Day prior to the
Maturity Date in such form as may be approved from time to time by the Issuing
Lender; provided, that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (A) be denominated in Dollars in a minimum amount of $100,000.00, (or such
lesser amount as agreed to by the Issuing Lender), (B) be a standby letter of
credit issued to support obligations of the Borrowers or any other Loan Party,
contingent or otherwise, incurred in the ordinary course of business, (C) expire
on a date no more than twelve (12) months after the date of issuance or last
renewal of such Letter of Credit (subject to automatic renewal for additional
one (1) year periods pursuant to the terms of the Letter of Credit Application
or other documentation acceptable to the Issuing Lender), which date shall be no
later than the Maturity Date unless the L/C Obligations have been Cash
Collateralized no later than the Maturity Date and (D) be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of Texas. The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

Section 3.02 Procedure for Issuance of Letters of Credit. The Borrowers may from
time to time request that the Issuing Lender issue Letters of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.01 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrowers. The Issuing
Lender shall promptly furnish to the Borrowers a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.

 

-30-



--------------------------------------------------------------------------------

Section 3.03 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Sections 4.14 and 4.15, the
Borrowers shall pay to the Administrative Agent, for the account of the Issuing
Lender and the L/C Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin in effect from
time to time with respect to Revolving Credit Loans that are LIBOR Rate Loans
(determined on a per annum basis). Such commission shall be payable quarterly in
arrears on the last Business Day of each calendar quarter, on the Maturity Date
and thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section 3.03
in accordance with their respective Revolving Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrowers shall
pay to the Administrative Agent, for the account of the Issuing Lender, standard
bank fees and charges of the Issuing Lender for the issuance of each Letter of
Credit. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Maturity Date and
thereafter on demand of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
effecting payment under, amending or otherwise administering any Letter of
Credit.

Section 3.04 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrowers through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate

 

-31-



--------------------------------------------------------------------------------

as determined by the Administrative Agent during the period from and including
the date such payment is due to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of the Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to the Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrowers or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

Section 3.05 Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the Borrowers agree to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrowers of the date and amount
of a draft paid under any Letter of Credit for the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.03(c) incurred by the Issuing
Lender in connection with such payment. Unless the Borrowers shall immediately
notify the Issuing Lender that the Borrowers intend to reimburse the Issuing
Lender for such drawing from other sources or funds, the Borrowers shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Revolving Credit Loan bearing interest at the
Base Rate on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.03(c) incurred by the Issuing Lender in
connection with such payment, and the Lenders shall make a Revolving Credit Loan
bearing interest at the Base Rate in such amount, the proceeds of which shall be
applied to reimburse the Issuing Lender for the amount of the related drawing
and costs and expenses. Each Lender acknowledges and agrees that its obligation
to fund a Revolving Credit Loan in accordance with this Section to reimburse the
Issuing Lender for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including non-satisfaction of the conditions set forth in Section 2.03(a) or
Article V. If the Borrowers have elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse the Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

Section 3.06 Obligations Absolute. The Borrowers’ obligations under this
Article III (including the Reimbursement Obligation) shall be absolute and
unconditional under any and all circumstances and irrespective of any set off,
counterclaim or defense to payment which the Borrowers may have or have had
against the Issuing Lender or any beneficiary of a Letter of Credit or any other
Person. The Borrowers also agree that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrowers’ Reimbursement
Obligation under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrowers and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrowers against any beneficiary of such

 

-32-



--------------------------------------------------------------------------------

Letter of Credit or any such transferee. The Issuing Lender shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by the Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrowers agree that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrowers. The responsibility of the Issuing Lender to the Borrowers in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

Section 3.07 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

GENERAL LOAN PROVISIONS

Section 4.01 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrowers have
delivered to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.09 of this Agreement) and (ii) any Swingline Loan shall
bear interest at the Base Rate plus the Applicable Margin. The Borrowers shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.02. Any Loan or any
portion thereof as to which the Borrowers have not duly specified an interest
rate as provided herein shall be deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrowers, by
giving notice at the times described in Section 2.03 or 4.02, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1) month, two
(2) months, three (3) months, or six (6) months; provided that:

(i) the Interest Period shall commence on the date of advance or continuation of
or conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the next preceding Interest Period expires;

(ii) the Borrowers may not select any Interest Period that ends after the
Maturity Date;

(iii) Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same Loan shall be of the same duration;

 

-33-



--------------------------------------------------------------------------------

(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(v) with respect to LIBOR Rate Loans, if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month; and

(vi) there shall be no more than five (5) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 9.03, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 9.01(a) or (g),
or (ii) at the election of the Required Lenders, upon the occurrence and during
the continuance of any other Event of Default, (A) the Borrowers shall no longer
have the option to request LIBOR Rate Loans, Swingline Loans or Letters of
Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to LIBOR Rate Loans until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans or such other Obligations arising hereunder or
under any other Loan Document and (D) all accrued and unpaid interest shall be
due and payable on demand of the Administrative Agent. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrowers of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing March 30, 2012; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(e) Maximum Rate. In accordance with the provisions of Section 11.04, in no
contingency or event whatsoever shall the aggregate of all amounts deemed
interest under this Agreement charged or collected pursuant to the terms of this
Agreement exceed the Maximum Rate.

Section 4.02 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $1,000,000.00 or any whole multiple of $100,000.00 in excess
thereof into one (1) or more LIBOR Rate Loans and (b) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
in a principal amount equal to $2,000,000.00 or a whole multiple of $500,000.00
in excess thereof into Base Rate Loans (other than Swingline Loans) or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrowers
desire to convert or continue Loans as provided above, the Borrowers shall give
the

 

-34-



--------------------------------------------------------------------------------

Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

Section 4.03 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to Sections 4.14 and
4.15, the Borrowers shall pay to the Administrative Agent, for the account of
the Revolving Credit Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to 0.375% on the average daily unused portion of
the Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing March 30, 2012 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. Such commitment fee shall be distributed by the
Administrative Agent to the Lenders (other than any Defaulting Lender) pro rata
in accordance with such Lenders’ respective Revolving Credit Commitment
Percentages.

(b) Other Fees. The Borrowers shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. The Borrowers shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.

Section 4.04 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time shall
be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the Credit
Facility (or other applicable share as provided herein) of such payment and
shall wire advice of the amount of such credit to each Lender. Each payment to
the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.09, 4.10, 4.11 or 11.03 shall be
paid to the Administrative Agent

 

-35-



--------------------------------------------------------------------------------

for the account of the applicable Lender. Subject to Section 4.01(b)(iv), if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrowers to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.14(b).

Section 4.05 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one (1) or more accounts or records maintained by such Lender and
by the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

Section 4.06 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.09, 4.10, 4.11 or 11.03) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this

 

-36-



--------------------------------------------------------------------------------

Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 4.14 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans and Letters of Credit to any assignee or participant, other
than to the Loan Parties or any of its Subsidiaries (as to which the provisions
of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 4.07 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03(b) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrowers shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

Section 4.08 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which

 

-37-



--------------------------------------------------------------------------------

determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or any Base
Rate Loan as to which the interest rate is determined with reference to LIBOR or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrowers. Thereafter, until the
Administrative Agent notifies the Borrowers that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans or Base Rate Loan
as to which the interest rate is determined with reference to LIBOR and the
right of the Borrowers to convert any Loan to or continue any Loan as a LIBOR
Rate Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR shall be suspended, and (A) in the case of LIBOR Rate Loans,
the Borrowers shall either (1) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 4.01(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (2) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period; or (B) in the case of Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, the
Borrowers shall convert the then outstanding principal amount of each such Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrowers and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrowers that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrowers to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrowers
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.

Section 4.09 Indemnity. Each Borrower, jointly and severally, hereby indemnifies
each of the Lenders against any loss or expense (including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
a LIBOR Rate Loan or from fees payable to terminate the deposits from which such
funds were obtained) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrowers
to make any payment when due of any amount due hereunder in connection with a
LIBOR Rate Loan, (b) due to any failure of the Borrowers to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan

 

-38-



--------------------------------------------------------------------------------

on a date other than the last day of the Interest Period therefor. The amount of
such loss or expense shall be determined, in the applicable Lender’s sole
discretion, based upon the assumption that such Lender funded its Commitment
Percentage of the LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrowers through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

Section 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the Borrowers shall promptly pay to any
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements, has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Lender’s policies
and the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrowers shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

 

-39-



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes ,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 4.11(a)) the applicable Lender
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.11) payable or paid by the Administrative Agent or such Lender or
required to be withheld or deducted from a payment to the Administrative Agent
or such Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes

 

-40-



--------------------------------------------------------------------------------

attributable to such Lender (but only to the extent that the Borrowers has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.10 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrowers to a Governmental Authority pursuant to this Section 4.11, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two (2) sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.11(f)(i),
(ii) and (iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

Without limiting the generality of the foregoing, in the event that the
Borrowers is a U.S. Person:

(i) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S. backup
withholding Tax;

(ii) any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrowers or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under

 

-41-



--------------------------------------------------------------------------------

any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly executed originals of IRS Form W-8BEN;

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; or

(E) any other form (in such number of copies as shall be requested by the
recipient) prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in United States federal withholding Tax duly completed together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made.

(iii) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been

 

-42-



--------------------------------------------------------------------------------

indemnified pursuant to this Section (including additional amounts paid by the
Borrowers pursuant to this Section), it shall pay to the applicable indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the
applicable indemnifying party, upon the request of the Administrative Agent,
such Lender or the Issuing Lender, agrees to repay the amount paid over pursuant
to this paragraph (g) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the Administrative Agent, the Issuing
Lender or any Lender be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the
Administrative Agent or Lender in a less favorable net after-Tax position than
the Administrative Agent or Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

(h) Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.

(i) Issuing Bank. For purposes of this Section 4.11, the term “Lender” includes
any Issuing Bank.

Section 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrowers to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.11, then such Lender shall, at the request of the
Borrowers, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.10 or Section 4.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrowers are required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender declines to make a LIBOR Rate Loan or Base Rate
Loan as to which the interest rate is determined with reference to LIBOR or a
conversion or continuation thereof pursuant to Section 4.08, and, in each case,
such Lender has declined or is unable to designate a different lending office in
accordance with Section 4.12(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.10;

 

-43-



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.09) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 4.13 Increase in Revolving Credit Commitment.

(a) Request for Increase. Provided there exists no Default or Event of Default,
upon written notice to the Administrative Agent (which shall promptly notify the
Lenders in accordance with its customary practice), the Borrowers may from time
to time, request an increase in the aggregate Revolving Credit Commitments by an
aggregate principal amount not exceeding $10,000,000.00; provided that such
increase shall not be less than a minimum principal amount of $10,000,000.00.
Such notice shall specify the date (an “Increased Amount Date”) on which the
Borrowers propose that any such increase in the aggregate Revolving Credit
Commitments shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent, which date may be adjusted by the Borrowers and the
Administrative Agent.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent by the proposed Increased Amount Date whether or not it agrees to increase
its Revolving Credit Commitment, which shall be at such Lender’s sole discretion
to elect or decline, and, if so, whether by an amount equal to, greater than, or
less than its Revolving Credit Commitment Percentage of such requested increase.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase
and subject to the approval of the Required Lenders and the approvals required
for an Eligible Assignee, the Borrowers may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d) Allocations. If the aggregate Revolving Credit Commitments are increased in
accordance with this Section 4.13, the Administrative Agent and the Borrowers
shall determine the final allocation of such increase. The Administrative Agent
shall, in accordance with its customary practice, promptly notify the Borrowers
and the Lenders of the final allocation of such increase.

 

-44-



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. Any such increase of the aggregate
Revolving Credit Commitments shall be effective as of such Increased Amount
Date; provided that: (i) no Default or Event of Default shall exist on such
Increased Amount Date before and after giving effect to (A) any increase in the
aggregate Revolving Credit Commitments, and (B) the making of any Loans pursuant
thereto, (ii) the Borrowers shall deliver to the Administrative Agent an
Officer’s Compliance Certificate of the Borrowers dated as of the Increased
Amount Date (in sufficient copies for each Lender) certifying that the Borrowers
will be in pro forma compliance (based on the most recent fiscal quarter period
for which financial statements are available) with the financial covenants set
out in Sections 7.16 and 7.17 of this Agreement both before and after giving
effect to (A) any increase in the aggregate Revolving Credit Commitments, and
(B) the making of any Loans pursuant thereto, (iii) Borrowers shall pay any
upfront fees or other fees, costs and expenses associated with any addition of
additional Lenders pursuant to Section 4.13(c); (iv) the outstanding Loans and
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the Lenders in accordance with their revised Commitment Percentages and
the Lenders agree to make all payments and adjustments necessary to effect such
reallocation and the Borrowers shall pay any and all costs required pursuant to
Section 4.09 in connection with such reallocation as if such reallocation were a
repayment; and (v) the Borrowers shall deliver or cause to be delivered any
customary legal opinions or other documents (including a resolution duly adopted
by the board of directors (or equivalent governing body) of the Borrowers
authorizing such increase in the Revolving Credit Commitments) reasonably
requested by Administrative Agent in connection with any such transaction.

(f) Conflicting Provisions. This Section 4.13 shall supersede any provisions in
Sections 4.06 or 11.02 to the contrary.

Section 4.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrowers shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount equal to such Fronting Exposure.

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (c) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, the Borrowers will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such Property as may otherwise be provided for herein.

 

-45-



--------------------------------------------------------------------------------

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.14 following (i) the elimination of
the event which occasioned the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent, the Issuing Lender and the Swingline
Lender that there exists excess Cash Collateral; provided that, subject to
Section 4.15, the Person providing Cash Collateral, the Issuing Lender and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

Section 4.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.07 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.02 were satisfied or waived,
such payment shall be applied

 

-46-



--------------------------------------------------------------------------------

solely to pay the Loans of, and funded participations in Letters of Credit or
Swingline Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or funded participations in
Letters of Credit or Swingline Loans owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the Credit Facility without giving effect to
Section 4.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall not be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.03 for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, unless Cash Collateral has been provided with respect to such Fronting
Exposure, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) no Event of Default exists
at such time, and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 4.14.

 

-47-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the Credit Facility (without giving effect to Section 4.15(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING AND COLLATERAL

Section 5.01 Conditions to Closing. The obligation of the Lenders to close this
Agreement and the amendment and restatement of the Existing Loan Agreement is
subject to the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender and the Collateral Documents (including any amendment,
reaffirmation or assignment thereof), together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrowers to the effect that (A) all representations and warranties of the Loan
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Loan Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) no Default or Event of Default has occurred and is continuing;
(D) since September 30, 2011, no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect; and (E) each of the Loan Parties, as applicable, has
satisfied each of the conditions set forth in Section 5.01 and Section 5.02.

 

-48-



--------------------------------------------------------------------------------

(ii) Certificate of Secretary of each Loan Party. A certificate of a Responsible
Officer of each Loan Party certifying as to the incumbency and genuineness of
the signature of each officer of such Loan Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
of such Loan Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (B) the bylaws or other governing document of such Loan Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Loan Party authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.01(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Loan Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Loan Party has filed required tax returns and
owes no delinquent taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Loan Parties
addressed to the Administrative Agent and the Lenders with respect to the Loan
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(c) Personal Property Collateral and Aircraft Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations (including all UCC financing statements and FAA filing
documents) that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon.

(ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Equity
Interests pledged pursuant to the Collateral Documents, together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof and (B) each original promissory note pledged pursuant to the
Collateral Documents together with an undated endorsement for each such
promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Loan Parties under the Uniform Commercial
Code (or applicable judicial docket) as in effect in each jurisdiction in which
filings or recordations under the Uniform Commercial Code should be made to
evidence or perfect security interests in all assets of such Loan Party,
indicating among other things that the assets of each such Loan Party are free
and clear of any Lien (except for Permitted Liens).

(iv) Insurance. The Administrative Agent shall have received evidence of all
insurance, required pursuant to Section 7.04, evidence of payment of all
insurance premiums for

 

-49-



--------------------------------------------------------------------------------

the current policy year of each (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all such policies for property hazard insurance and as additional insured on all
policies for liability insurance, and if requested by the Administrative Agent,
copies of such insurance policies.

(v) As to Aircraft. The Administrative Agent shall have received an Aircraft
Security Agreement, duly executed by each Loan Party that owns any aircraft,
together with an aircraft title memorandum as to each aircraft evidencing that
such aircraft is free and clear of all Liens other than Permitted Liens.

(d) Real Property Collateral.

(i) Title Insurance. The Administrative Agent shall have received a marked-up
commitment for a policy of title insurance or an acceptable endorsement to an
existing policy of title insurance, insuring the Secured Parties’ first priority
Liens and showing no Liens prior to the Secured Parties’ Liens other than
Permitted Liens for ad valorem taxes not yet due and payable, with title
insurance companies acceptable to the Administrative Agent on the Property
subject to a Mortgage with the final title insurance policy or endorsement being
delivered within thirty (30) days after the Closing Date. Further, the Borrowers
agree to provide or obtain any customary affidavits and indemnities as may be
required or necessary to obtain title insurance satisfactory to the
Administrative Agent.

(ii) Title Exceptions. The Administrative Agent shall have received copies of
all recorded documents creating exceptions to the title policy or endorsement
referred to in Section 5.01(d)(i).

(iii) Matters Relating to Flood Hazard Properties. Evidence as to (A) whether
any Mortgaged Property is in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards (a “Flood Hazard
Property”) and (B) if any Mortgaged Property is a Flood Hazard Property,
(1) whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (2) the applicable Loan
Party’s written acknowledgment of receipt of written notification from Lender
(x) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(y) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program, and (3) copies
of certificates of insurance of the Loan Parties evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent on
behalf of the Secured Parties, as first mortgagee/loss payee, and, if requested
by the Administrative Agent, copies of such flood insurance policies and all
endorsements thereto.

(iv) Surveys. A survey of the sites of the real property covered by the
Mortgages certified to Administrative Agent and the title insurance company
issuing the policies or endorsements referred to in this Section 5.01(d) below
in a manner reasonably satisfactory to each of the Administrative Agent and such
title insurance company, dated a date reasonably satisfactory to each of the
Administrative Agent and such title insurance company by an independent
professional licensed land surveyor, which surveys shall be sufficient to delete
any standard printed survey exception contained in the applicable title policy
and be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2005 with all
items from Table A thereof completed, except for Nos. 1, 5, 12, 14 and 15.

 

-50-



--------------------------------------------------------------------------------

(v) Tax Issues. Evidence satisfactory to the Administrative Agent: (A) of the
identity of all taxing authorities and utility districts (or similar
authorities) having jurisdiction over each Mortgaged Property or any portion
thereof; (B) that all taxes, standby fees and any other similar charges have
been paid, including copies of receipts or statements marked “paid” by the
appropriate authority; and (C) that each Mortgaged Property is a separate tax
lot or lots with separate assessment or assessments of the land and the
improvements thereon, independent of any other land or improvements and that
each Mortgaged Property is a separate legally subdivided parcel (delivery of
relevant title insurance policy endorsements acceptable to the Administrative
Agent shall be deemed to satisfy this clause (C)).

(vi) Environmental Assessments. The Administrative Agent shall have received a
Phase I environmental assessment and such other environmental report reasonably
requested by the Administrative Agent regarding each parcel of real property
subject to a Mortgage by an environmental engineering firm acceptable to the
Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws, either of which
could reasonably be expected to have a Material Adverse Effect.

(vii) Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents and information as are reasonably
requested by the Lenders, including landlord agreements/waivers, engineering and
structural reports, permanent certificates of occupancy and evidence of zoning
compliance, each in form and substance satisfactory to the Administrative Agent.

(e) Vessels.

(i) Mortgage Trust Agreement. The Administrative Agent shall have received a
duly authorized, executed and delivered Mortgage Trust Agreement, together with
a trust receipt, as such term is defined therein, for a First Preferred Ship
Mortgage and an Assignment of Insurances with respect to each Vessel that is an
Eligible Vessel.

(ii) First Preferred Ship Mortgages and Assignment of Insurances. The
Administrative Agent shall have received a copy of a First Preferred Ship
Mortgage, duly executed by each Loan Party that owns an Eligible Vessel,
together with U.S. Coast Guard documentation, records and abstracts, including
copies of a valid U.S. Coast Guard Certificate of Documentation with a valid
fishery endorsement issued (or coastwise trade endorsements, as their use may
require) with respect to each such Eligible Vessel, demonstrating that each such
Eligible Vessel is duly documented with the U.S. Coast Guard and authorized for
employment in the U.S. Fisheries Trade and/or the U.S. coastwise trade and that
each such Eligible Vessel is free and clear of all Liens other than Permitted
Liens and an Assignment of Insurances, duly executed by each Loan Party that
owns an Eligible Vessel.

(iii) Recording of First Preferred Ship Mortgages. The Administrative Agent
shall have received evidence of recording of the First Preferred Ship Mortgages
with the U.S. Coast Guard National Vessel Documentation Center.

(f) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Loan Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents

 

-51-



--------------------------------------------------------------------------------

and the other transactions contemplated hereby, including those required
pursuant to 46 C.F.R. §356.19(b)(6) and (c) and, to the extent required, 46
U.S.C. §31322(f)(2), and all applicable waiting periods shall have expired
without any action being taken by any Person that could reasonably be expected
to restrain, prevent or impose any material adverse conditions on any of the
Loan Parties or such other transactions or that could seek or threaten any of
the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(g) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the
unaudited consolidated balance sheet of the Borrowers and their Subsidiaries as
of September 30, 2011 and related unaudited consolidated interim statements of
income and retained earnings.

(ii) Financial Condition/Solvency Certificate. Each Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of such Borrower, that after giving effect to this Agreement
and the transactions contemplated hereby, such Borrower is Solvent and the Loan
Parties, on an aggregate basis, are Solvent.

(iii) Payment at Closing. The Borrowers shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 4.03 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(h) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrowers in accordance with Section 2.03(a) and a Notice
of Account Designation specifying the account or accounts to which the proceeds
of any Loans made on or after the Closing Date are to be disbursed.

 

-52-



--------------------------------------------------------------------------------

(ii) Notice of Final Agreement. Each Loan Party shall have executed a notice in
compliance with the provisions of Section 26.02 of the Texas Business and
Commerce Code (the “Notice of Final Agreement”).

(iii) PATRIOT Act. The Loan Parties shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act.

(iv) Collateral Protection Insurance Notice. The Borrowers shall have provided
to the Administrative Agent the collateral protection insurance notice required
under Texas law.

(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, the Administrative Agent and each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Section 5.02 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan (other than the
automatic conversion of LIBOR Rate Loans to Base Rate Loans pursuant to this
Agreement) and/or the Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, continuation, conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrowers in
accordance with Section 2.03(a) or Section 4.02, as applicable.

 

-53-



--------------------------------------------------------------------------------

(d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

Section 5.03 Assets of Borrowers. The payment and performance of the Secured
Obligations shall be secured by a first and superior Lien against all of the
assets of each Borrower (other than Excluded Property) pursuant to the terms of
one or more Security Agreements, Mortgages, First Preferred Ship Mortgages,
Assignments of Insurances, Aircraft Security Agreements, and other appropriate
Collateral Documents. Upon the Administrative Agent’s request, Borrowers will,
with respect to deposit accounts and investment property held with a financial
intermediary other than the Administrative Agent, cause such financial
intermediary to enter into a control agreement with the Administrative Agent in
form and substance satisfactory to the Administrative Agent.

Section 5.04 Assets of Subsidiaries. The payment and performance of the Secured
Obligations shall be secured by a first and superior Lien (subject only to
Permitted Liens) against all of the assets (other than Excluded Property) of
each Subsidiary other than Inactive Subsidiaries pursuant to the terms of one or
more Security Agreements, Mortgages, First Preferred Ship Mortgages, Assignments
of Insurances, Aircraft Security Agreements, and other appropriate Collateral
Documents. Upon the Administrative Agent’s request, such Subsidiaries will, with
respect to deposit accounts and investment property held with a financial
intermediary other than the Administrative Agent, cause such financial
intermediary to enter into a control agreement with the Administrative Agent in
form and substance satisfactory to the Administrative Agent.

Section 5.05 Guaranty. The payment and performance of the Secured Obligations
shall be unconditionally guaranteed by the Guarantors, pursuant to one or more
Guaranty Agreements, which shall be satisfactory in form and substance to the
Administrative Agent.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Loan Parties, jointly
and severally, hereby represent and warrant to the Administrative Agent and the
Lenders both before and after giving effect to the transactions contemplated
hereunder, which representations and warranties shall be deemed made on the
Closing Date and as otherwise set forth in Section 5.02, that:

Section 6.01 No Liens. Each Loan Party has good and defensible title to all of
its assets, and none of such assets are subject to any Lien except for Permitted
Liens.

Section 6.02 Financial Statements. The financial statements of each Borrower
heretofore delivered to the Administrative Agent and any Lender have been
prepared in accordance with GAAP and fairly present such Borrower’s financial
condition as of the date or dates thereof, and there have been no material
adverse changes in such Borrower’s financial condition or operation since the
date or dates thereof.

Section 6.03 Good Standing. Omega Protein Corporation is a corporation, duly
organized, validly existing and in good standing under the laws of Nevada and
has the power and authority to own its Property and to carry on its business in
each jurisdiction in which it does business and in which the failure to be so
qualified would (when considered alone or when aggregated with the effect of
failure to qualify in all other jurisdictions) have a Material Adverse Effect.
Omega Protein, Inc. is a corporation, duly organized, validly existing and in
good standing under the laws of Virginia and has the power and

 

-54-



--------------------------------------------------------------------------------

authority to own its Property and to carry on its business in each jurisdiction
in which it does business and in which the failure to be so qualified would
(when considered alone or when aggregated with the effect of failure to qualify
in all other jurisdictions) have a Material Adverse Effect. Each of the
Guarantors is a corporation, duly organized, validly existing and in good
standing under the laws of Delaware and has the power and authority to own its
Property and to carry on its business in each jurisdiction in which it does
business and in which the failure to be so qualified would (when considered
alone or when aggregated with the effect of failure to qualify in all other
jurisdictions) have a Material Adverse Effect.

Section 6.04 Authority and Compliance. Each Loan Party has full power and
authority to execute, deliver and perform the Loan Documents to which it is a
party and to incur and perform the obligations provided for therein. No consent
or approval of any Governmental Authority or other third party (including any
approvals required by the provisions of 46 C.F.R. § 356.19(b)(6) and (c) and, to
the extent applicable, 46 U.S.C. § 31322(f)(2)) is required as a condition to
the validity or performance of any Loan Document other than those which have
already been obtained and are in full force and effect and filings to perfect
Liens created by the Loan Documents, and each Loan Party is in compliance in all
material respects with all Governmental Requirements to which it is subject.

Section 6.05 Binding Agreements. This Agreement and the other Loan Documents
executed by each Loan Party constitute valid and legally binding obligations of
such Loan Party, enforceable in accordance with their terms (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
general equitable principles).

Section 6.06 Litigation. Except as set forth on Schedule 6.06, there are no
proceedings involving any Loan Party pending or, to the knowledge of any Loan
Party, threatened before any court or Governmental Authority, agency or
arbitration authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Section 6.07 No Conflicting Agreements. There is no charter, bylaw, stock
provision, partnership agreement or other document pertaining to the power or
authority of any Loan Party and no provision of any existing agreement,
mortgage, indenture or contract binding on any Loan Party or affecting any
Property of any Loan Party, which would conflict with or in any way prevent the
execution, delivery or carrying out of the terms of this Agreement and the other
Loan Documents.

Section 6.08 Taxes. All federal, state and other material taxes and assessments
due and payable by each Loan Party have been paid or are being Contested in Good
Faith. Each Loan Party has filed all federal, state and other material tax
returns which it is required to file.

Section 6.09 No Default. No Event of Default exists and no Default has occurred
and is continuing.

Section 6.10 Adverse Circumstances. Neither the business nor any Property of any
Loan Party is presently affected by any fire, explosion, accident, strike,
lockout, or other dispute, embargo, act of God, act of public enemy, or similar
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.

Section 6.11 Accuracy of Information. To the best of each Loan Party’s
knowledge, all factual information furnished to the Administrative Agent and any
Lender in connection with this Agreement and the other Loan Documents (other
than projections and other forward looking statements) is and will be accurate
and complete on the date as of which such information is delivered to the
Administrative Agent and any Lender and is not and will not be incomplete by the
omission of any

 

-55-



--------------------------------------------------------------------------------

material fact necessary to make such information not misleading. Projections and
other forward looking information provided to the Administrative Agent and any
Lender were prepared or made by Borrowers in good faith and based upon good
faith estimates and assumptions believed reasonable by management of Borrowers
at the time made, but the parties acknowledge that such information is not a
representation as to future results.

Section 6.12 ERISA. As of the date hereof, to the extent any (aggregate or
alone) of the following could reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party is in compliance in all material respects with all
applicable provisions of ERISA; (ii) neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any ERISA Plan;
(iii) no notice of intent to terminate an ERISA Plan has been filed, nor has any
ERISA Plan been terminated; (iv) no Loan Party nor any ERISA Affiliate has
completely or partially withdrawn from a Multiemployer Plan; and (v) each Loan
Party and each ERISA Affiliate have met their minimum funding requirements under
ERISA with respect to all of their ERISA Plans.

Section 6.13 Environmental. The conduct of each Loan Party’s business operations
and the condition of each Loan Party’s Property does not and will not violate
any federal laws, rules or ordinances for environmental protection, or
regulations of the Environmental Protection Agency, or any applicable local or
state law, rule, regulation or rule of common law, or any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials if, as a result thereof, a Material Adverse Effect could reasonably be
expected to result therefrom.

Section 6.14 Subsidiaries. No Borrower has any Subsidiaries except those listed
on Schedule 6.14.

Section 6.15 OFAC. No Loan Party nor any Affiliate of a Loan Party: (a) is a
Sanctioned Person, (b) has more than ten percent (10%) of its assets in such
Sanctioned Persons as described in clause (b) of the definition of “Sanctioned
Person”, or (c) derives more than ten percent (10%) of its operating income from
investments in, or transactions with Sanctioned Persons. No proceeds of any Loan
will be used and have not been used to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person.

Section 6.16 Vessels. On the date hereof, no Loan Party owns any Vessels other
than the Vessels set forth on Schedule 6.16. Schedule 6.16 identifies each
Vessel owned on the date hereof that secures NMFFP Financing permitted by
Section 8.04(b). Each Loan Party that owns a Vessel is a U.S. Citizen and each
Vessel is owned by a U.S. Citizen. Each Vessel is in compliance with all
Governmental Requirements applicable to Vessels documented under U.S. flag and
engaged in the U.S. Fisheries Trade, duly documented in the name of the
applicable Loan Party under the laws and flag of the United States with a valid
fishery endorsement, or coastwise trade endorsement, as its use may require, on
its U.S. Coast Guard Certificate of Documentation, and duly qualified for the
U.S. Fisheries Trade and/or the U.S. coastwise trade, except where failure to so
comply could not reasonably be expected to result in a Material Adverse Effect
or could result in loss or forfeiture of its fishery endorsement or disqualify
it from operating in the U.S. Fisheries Trade, if it has a fishery endorsement
to the Certificate of Documentation.

Section 6.17 Real Property. Set forth on Schedule 6.17 is a list of all real
property located in the United States that is owned or leased by the Loan
Parties as of the Closing Date (including an indication of any owned real
property pledged to secure NMFFP Financings).

Section 6.18 Aircraft. Set forth on Schedule 6.18 is a list of all aircraft
(including serial number, year and N-number) owned by the Loan Parties as of the
Closing Date. Each of the Loan Parties that owns any aircraft are “citizens of
the United States” as such term in defined in § 40102(a)(15) of the Federal
Aviation Act.

 

-56-



--------------------------------------------------------------------------------

Section 6.19 Perfection of Security Interests in Collateral. Each Collateral
Document, including the First Preferred Ship Mortgages and Assignment of
Insurances, creates in favor of the Administrative Agent or the Mortgage Trust
on behalf of the Secured Parties a Lien that has attached in the Collateral
secured thereby. Upon the (a) filing of the UCC-1 financing statements in each
appropriate jurisdiction, (b) recording of the notices of grants of security
interests referred to in the Security Agreements in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable,
(c) recording of any Mortgages, (d) filing of any Aircraft Security Agreements,
(e) filing with the U.S. Coast Guard National Vessel Documentation Center of a
First Preferred Ship Mortgage with respect to each U.S. flagged Eligible Vessel,
and (f) taking possession of any Collateral with respect to which the
Administrative Agent’s interest may only be perfected by possession, such Liens
on the Collateral granted thereby shall be perfected, first priority security
interests (subject to Permitted Liens), and no further recordings or filings are
or will be required in connection with the creation, perfection or enforcement
of such security interests and Liens, other than the filing of continuation
statements in accordance with Applicable Law. Within fifteen (15) Business Days
following the Closing Date, the Administrative Agent shall cause the Mortgage
Trustee to release of record each Excluded Vessel and each Ineligible Vessel
which is subject to any First Preferred Ship Mortgage as of the Closing Date.

Section 6.20 Continuation of Representations and Warranties. All representations
and warranties made under this Agreement shall be deemed to be made at and as of
the date hereof and at and as of the date of any future Loan and in all
instances shall be true and correct in all material respects, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such future Loan, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.

ARTICLE VII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Borrower will, and each other Loan Party (except in
the case of the covenants set forth in Sections 7.01, 7.16, 7.17, and 7.18)
will:

Section 7.01 Financial Statements and Other Information. Deliver or cause to be
delivered to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):

(a) Annual Financial Statements. Within one hundred twenty (120) days of a
Borrower’s fiscal year end, such Borrower’s annual financial statements
(including a balance sheet, profit and loss statement and statement of cash
flows, with supporting schedules). These financial statements must be audited
(with an unqualified opinion) by an independent certified public accountant
acceptable to the Administrative Agent. The financial statements shall be
prepared on a consolidated basis and in reasonable detail.

(b) Quarterly Financial Statements. Within forty five (45) days of the period’s
end (excluding the last period in each fiscal year), such Borrower’s quarterly
financial statements (including a balance sheet, profit and loss statement and
statement of cash flows, with supporting schedules), certified and dated by an
authorized financial officer of such Borrower. These financial statements may be
Borrower prepared. The financial statements shall be prepared on a consolidated
basis and in reasonable detail.

 

-57-



--------------------------------------------------------------------------------

(c) SEC Filings. Copies of such Borrower’s Form 10-K Annual Report, Form 10-Q
Quarterly Report and Form 8-K Current Report promptly after the date of filing
with the SEC.

(d) Officer’s Compliance Certificate. Within the period(s) provided in
Section 7.01(a) and (b) above, an Officer’s Compliance Certificate of Borrowers
in the form of Exhibit F attached hereto (an “Officer’s Compliance Certificate”)
signed by authorized financial officers of Borrowers setting forth (i) the
information and computations (in sufficient detail) to establish that Borrowers
are in compliance with all financial covenants at the end of the period covered
by the financial statements then being furnished and (ii) whether there existed
as of the date of such financial statements and whether there exists as of the
date of the certificate, any Event of Default under this Agreement and, if any
such Event of Default exists, specifying the nature thereof and the action
Borrowers are taking and proposes to take with respect thereto.

(e) Update of Schedules. Within the period(s) provided in Section 7.01(a) above,
a report signed by a Responsible Officer of Omega Protein Corporation that
supplements Schedules 6.06, 6.14, 6.16, 6.17 and 6.18, such that, as
supplemented, such Schedules would be accurate and complete as of such date.

(f) Vessels. (i) Within the period(s) provided in Section 7.01(a) above, a
report detailing the flag (if other than the United States) and, with respect to
each Vessel which has been relocated to any area other than the Atlantic
seaboard or the Gulf Coast, the then current location of each of the Vessels;
and (ii) within five (5) days after receipt of notice or knowledge by any Loan
Party, notice of (A) any arrest of any Vessel or the exercise or purported
exercise of any Lien on any Vessel, (B) any intended deactivation or lay-up of
any Vessel, or (C) any loss of any material certification, including any fishery
endorsement, with respect to any Vessel, excluding for purposes of this clause,
notices pertaining to the Ineligible Vessels and Excluded Vessels.

(g) Projections. Within thirty (30) days of each fiscal year end of such
Borrower, such Borrower’s annual projections, specifying the assumptions used in
creating the projections.

(h) Additional Information. Such additional information, reports and statements
with respect to the business operations and financial condition of such Borrower
as the Administrative Agent or any Lender may reasonably request from time to
time.

Section 7.02 Adverse Conditions or Events. Promptly advise the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice) in writing of (a) any condition, event
or act which comes to its attention that would or might materially adversely
affect any Loan Party’s financial condition or operations, the Collateral from
time to time securing the Secured Obligations, or Lender’s rights under the Loan
Documents, (b) any litigation filed by or against any Loan Party which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (c) the occurrence of any Event of Default, or of any
Default, or the failure of any Loan Party to observe any of its undertakings
hereunder or under any of the other Loan Documents, (d) any uninsured or
partially uninsured loss through fire, theft, liability or Property damage in
excess of an aggregate of $5,000,000.00, and (e) any other event which has or
could have a Material Adverse Effect.

Section 7.03 Taxes and Other Obligations. Pay all of such Loan Party’s taxes,
assessments and other obligations, including taxes and assessments and lawful
claims which, if unpaid, might by law become a Lien against the assets of such
Loan Party, as the same become due and payable, except to the extent the same
are being Contested in Good Faith.

 

-58-



--------------------------------------------------------------------------------

Section 7.04 Insurance. Keep its properties of an insurable nature (including
all Vessels, aircraft, and all real property) insured at all times against such
risks and to the extent that like properties are customarily insured by other
companies engaged in the same or similar businesses similarly situated, maintain
insurance of the types (including worker’s compensation insurance, liability
insurance and casualty insurance) and in the coverage amounts and with
reasonable deductibles as are usual and customary, with financially sound and
reputable insurance companies not Affiliates of the Loan Parties. Such Loan
Party shall promptly give the Mortgage Trustee (if applicable) and the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary procedure) notice of any
cancellation, alteration or amendment of an insurance policy received by it from
an insurer or from the operator. If requested by the Administrative Agent, such
insurance policies shall (a) provide that the Administrative Agent shall receive
prompt notice of any claims filed thereunder; (b) include a standard mortgagee
clause in favor of the Administrative Agent on behalf of the Secured Parties
with loss payable for all claims of $5,000,000.00 or more to the Administrative
Agent on behalf of the Secured Parties; and (c) provide that no adverse
alteration or cancellation thereof shall be effective as against the
Administrative Agent on behalf of the Secured Parties until thirty (30) days
after written notice of such alteration or cancellation is given to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary procedure). Each Loan Party shall
deliver to the Administrative Agent certificates of insurance coverage on the
Closing Date and thereafter as and when requested by the Administrative Agent,
and, if requested by the Administrative Agent, copies of such insurance policies
and all endorsements thereto.

Section 7.05 Compliance with Governmental Requirements. (a) Comply in all
material respects with all applicable Governmental Requirements (including the
Jones Act and all laws applicable to the U.S. Fisheries Trade) and provide
evidence thereof to the Administrative Agent if requested by the Administrative
Agent, and (b) comply with and satisfy all legal requirements of each Vessel’s
home port, now or hereafter from time to time in effect, in order that such
Vessel shall continue to be documented pursuant to the laws of the jurisdiction
of its home port with such endorsements as shall qualify such Vessel for
participation in trades and services to which it may be dedicated from time to
time and not do or allow to be done anything whereby such documentation is or
could reasonably be expected to be forfeited.

Section 7.06 Environmental. Except where failure to do so would not reasonably
be expected to cause a Material Adverse Effect, each Loan Party will comply in
all material respects with all environmental, health, and safety laws and
regulations applicable to it. The Loan Parties shall immediately notify the
Administrative Agent of any material remedial action taken by any Loan Party
under environmental laws with respect to such Loan Party’s business operations.
Except where failure to do so would not reasonably be expected to cause a
Material Adverse Effect, the Loan Parties will not use or permit any other party
to use any Hazardous Materials at any of their places of business or at any
other Property owned by the Loan Parties except such materials as are incidental
to the Loan Parties’ normal course of business, maintenance and repairs and
which are handled in compliance with all applicable environmental laws. Upon the
reasonable written request of the Administrative Agent following the occurrence
of any event or the discovery of any condition which the Administrative Agent
reasonably believes has caused (or could be reasonably expected to cause) the
representations and warranties set forth in Section 6.13 to be untrue in any
material respect, furnish or cause to be furnished to the Administrative Agent,
at the Loan Parties’ expense, a report of an environmental assessment of said
occurrence or discovery in reasonable scope, form and depth (including, where
appropriate, invasive soil or groundwater sampling) by a consultant reasonably
acceptable to the Administrative Agent. If the Loan Parties fail to deliver such
an environmental report within seventy-five (75) days after receipt of such

 

-59-



--------------------------------------------------------------------------------

written request, then the Administrative Agent may arrange for the same, and the
Loan Parties hereby grant to the Administrative Agent and its representatives
access to such real properties to reasonably undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling). The
reasonable cost of any assessment arranged for by the Administrative Agent
pursuant to this provision will be payable by the Loan Parties on demand and
added to the obligations secured by the Collateral Documents. The Loan Parties
shall provide the Administrative Agent, its agents, contractors, employees and
representatives with access to and copies of any and all data and documents
relating to or dealing with any Hazardous Materials used, generated,
manufactured, stored or disposed of by their business operations within ten
(10) days of the request therefor.

Section 7.07 Compliance with Material Agreements. Comply in all respects with
all existing and future agreements, indentures, mortgages, or documents which
are binding upon it or affect any of its properties or business, a breach of
which (when considered alone or when aggregated with the effect of other
breaches) could have a Material Adverse Effect.

Section 7.08 Maintenance of Records. Keep at all times books and records of
account in accordance with GAAP in which full, true and correct entries will be
made of all dealings or transactions in relation to the business and affairs of
such Loan Party, and such Loan Party will provide adequate protection against
loss or damage to such books of record and account.

Section 7.09 Inspection of Books and Records. Allow any representative of the
Administrative Agent or any Lender to visit and inspect its properties, to
examine its books of record and account and to discuss its affairs, finances and
accounts with any of its officers, directors, employees and agents, all at such
reasonable times and as often as the Administrative Agent or any Lender may
request.

Section 7.10 Existence and Qualification. Preserve and maintain its existence
and good standing in each jurisdiction in which qualification is required and
where failure to so qualify could reasonably be expected to have a Material
Adverse Effect.

Section 7.11 [Reserved].

Section 7.12 Vessel Covenants. Maintain a valid U.S. Coast Guard Certificate of
Documentation with a valid fishery endorsement (or coastwise trade endorsement,
as its use may require) and a current U.S. Coast Guard Certificate of Inspection
for each Vessel identified on Schedule 6.16 as a U.S. flagged Vessel, (b) comply
with all material (i) U.S. Coast Guard requirements and NMFFP requirements,
(ii) manning requirements of each Vessel and (iii) requirements of the
protection and indemnity and hull underwriters as is necessary to ensure full
insurance coverage of each Vessel, and (c) promptly, satisfy all maritime Liens,
other than Liens created pursuant to the First Preferred Ship Mortgages and any
other Permitted Liens.

Section 7.13 Citizenship. Each Loan Party that owns a Vessel shall qualify at
all times as a U.S. Citizen and shall cause such Vessel to be in compliance with
all laws applicable to the Vessels documented under U.S. flag and engaged in the
U.S. Fisheries Trade, duly documented in the name of the relevant Loan Party
under the laws and flag of the United States with a valid fishery endorsement
(or coastwise trade endorsement, as its use may require) on its U.S. Coast Guard
Certificate of Documentation, and duly qualified for the U.S. Fisheries Trade
and/or the U.S. coastwise trade.

Section 7.14 Additional Collateral.

(a) Collateral Other Than Vessels. (i) Cause all of the owned and leased real
and personal property (other than Excluded Property) of each Loan Party to be
subject at all times to first priority,

 

-60-



--------------------------------------------------------------------------------

perfected and, in the case of real property (whether leased or owned), title
insured Liens in favor of the Administrative Agent on behalf of the Secured
Parties to secure the Secured Obligations pursuant to the terms and conditions
of the Collateral Documents, subject in any case to Permitted Liens and
(ii) deliver such other documentation as the Administrative Agent or the
Required Lender (through the Administrative Agent) may reasonably request in
connection with the foregoing, including appropriate UCC-1 financing statements,
real estate title insurance policies, surveys, environmental reports, landlord’s
waivers, Officer’s Certificates, Partner’s Certificates, and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s (on behalf of the Secured
Parties) Liens thereunder), all in form, content and scope reasonably
satisfactory to the Administrative Agent or the Required Lenders, as applicable.

(b) Vessels. Upon the acquisition by a Loan Party of an Eligible Vessel, upon an
Excluded Vessel ceasing to be an Excluded Vessel, or upon an Ineligible Vessel
ceasing to be an Ineligible Vessel, unless such Vessel is, or is to be, subject
to a Lien securing indebtedness permitted under Section 8.04(c), such Loan Party
shall execute and deliver to the Mortgage Trustee, for the benefit of the
Administrative Agent and the Secured Parties, (i) a First Preferred Ship
Mortgage granting the Mortgage Trust, for the benefit of the Administrative
Agent and the Secured Parties, a Lien in such Vessel to secure the Obligations,
(ii) an Assignment of Insurances granting the Mortgage Trust, for the benefit of
the Administrative Agent and the Secured Parties, a Lien in the insurances in
respect of such Vessel, together with the proceeds thereof, to secure the
Secured Obligations, and (iii) such evidence of corporate authority to enter
into such First Preferred Ship Mortgage and Assignment of Insurances as the
Administrative Agent or the Mortgage Trustee may reasonably request.

(c) Additional Reedville Properties. Upon completion of construction of a
building to house meal-bagging operations or similar improvements to an existing
building on any real property constituting Additional Reedville Properties or
any adjacent real property to the Additional Reedville Properties, the
Additional Reedville Properties shall cease to be Excluded Property, and the
Borrowers shall cause such Properties to be subject at all times to a first
priority, perfected and title insured Lien in favor of the Administrative Agent
on behalf of the Secured Parties to secure the Secured Obligations, subject in
any case to Permitted Liens, and shall deliver such documentation set forth in
Section 5.01, including Section 5.01(d), reasonably required by the
Administrative Agent.

Section 7.15 Further Assurances. Make, execute or endorse, acknowledge and
deliver or file or cause the same to be done, all such vouchers, invoices,
notices, certifications and additional agreements, undertakings, conveyances,
deeds of trust, mortgages, assignments, financing statements or other
assurances, and take any and all such other actions as the Administrative Agent
or the Required Lenders (through the Administrative Agent) may from time to time
deem necessary or appropriate in connection with this Agreement or any of the
other Loan Documents (i) to cure any defects in the creation of the Loan
Documents, or (ii) to evidence further or more fully describe, perfect or
realize on the Collateral intended as security, or (iii) to correct any
omissions in the Loan Documents, or (iv) to state more fully the security for
the Secured Obligations, or (v) to perfect, protect or preserve any Liens
pursuant to any of the Loan Documents, or (vi) for better assuring and
confirming unto the Administrative Agent on behalf of the Secured Parties all or
any part of the security for any of the Secured Obligations.

Section 7.16 Minimum Tangible Net Worth. Maintain on a consolidated basis
Tangible Net Worth equal to at least the sum of the following:
(a) $150,000,000.00, plus (b) fifty percent (50%) of net income (if positive,
with no deduction for losses) earned in each quarterly accounting period
commencing after June 30, 2011, plus (c) one hundred percent (100%) of the net
proceeds from any Equity Interests issued after the date of this Agreement, plus
(d) one hundred percent (100%) of any increase in stockholders’ equity resulting
from the conversion of debt securities to Equity Interests after the date of

 

-61-



--------------------------------------------------------------------------------

this Agreement. Tangible Net Worth for purposes of this calculation shall
exclude Other Comprehensive Income/Loss as set forth in the Borrowers’
applicable financial statements. This covenant will be tested at the end of each
fiscal quarter.

Section 7.17 Asset Coverage Ratio. Maintain on a consolidated basis an Asset
Coverage Ratio of at least 2.50 to 1.00. This ratio will be calculated at the
end of each fiscal quarter.

Section 7.18 Minimum Profitability. Maintain a positive Adjusted Profitability.
This covenant will be tested at the end of each fiscal quarter, measured on a
trailing four (4) quarter basis for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such determination date.

Section 7.19 Covenant to Guarantee Obligations and Give Security. Upon the
formation or acquisition of any new direct or indirect Domestic Subsidiary by
any Loan Party and/or upon any existing Inactive Subsidiary that is a Domestic
Subsidiary having or acquiring assets such that it will no longer satisfy the
conditions to be an Inactive Subsidiary as provided in the definition of
“Inactive Subsidiary” in Section 1.01, then Borrowers shall, at Borrowers’
expense, within thirty (30) days after such formation, acquisition or conversion
from an Inactive Subsidiary status:

(a) cause such Subsidiary to execute and deliver to the Administrative Agent a
joinder agreement substantially in the form of Exhibit I (a “Joinder
Agreement”);

(b) furnish to the Administrative Agent a description of the real and personal
properties of such Subsidiary, in detail satisfactory to the Administrative
Agent, together with the documentation, evidence, consents and other items
called for by Section 5.01;

(c) cause such Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), to become a Guarantor and to grant a
Lien against all of its assets (other than Excluded Property) by executing and
delivering to the Administrative Agent on behalf of the Secured Parties such
Collateral Documents, as specified by and in form and substance satisfactory to
the Administrative Agent, as the Administrative Agent shall deem appropriate for
such purpose;

(d) cause such Subsidiary and each direct and indirect parent of such Subsidiary
(if it has not already done so) to take whatever action (including the recording
of mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent on behalf of the Secured Parties valid and subsisting Liens
on the properties purported to be subject to the Collateral Documents delivered
pursuant to this Section 7.19, enforceable against all third parties in
accordance with their terms;

(e) if requested by the Administrative Agent, execute and deliver to the
Administrative Agent on behalf of the Secured Parties a Security Agreement and
all certificates (or other evidence acceptable to Lender) evidencing the issued
and outstanding Equity Interests of any such Subsidiary which shall be endorsed
or accompanied by stock powers executed in blank, as applicable; and

(f) upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (a), (c), (d) and
(e) above, and as to such other matters as the Administrative Agent may
reasonably request.

 

-62-



--------------------------------------------------------------------------------

Section 7.20 Use of Proceeds. Use the proceeds of any Extension of Credit solely
for the following purposes: (a) to finance Permitted Acquisitions; and (b) for
working capital, capital expenditures and general corporate purposes of the
Borrowers and their Subsidiaries, including the payment of certain fees and
expenses incurred in connection with this Agreement.

ARTICLE VIII

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Loan Parties will not:

Section 8.01 Negative Pledge. Grant, suffer or permit any Lien on its assets,
except for Permitted Liens.

Section 8.02 Merger, Etc. Enter into any merger or consolidation, except that
any Borrower may merge into or consolidate with any of its Subsidiaries so long
as such Borrower is the survivor and any Subsidiary may merge with any other
Subsidiary; provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person.

Section 8.03 Extensions of Credit. Make any loan or advance to any individual,
partnership, corporation or other entity without consent of the Required
Lenders, except (a) loans and intercompany adjustments among Borrowers and their
Subsidiaries occurring in the ordinary course of business, and (b) advances made
to employees of such Loan Party for the payment by them of items for which an
expense report or voucher will be filed and which items will constitute ordinary
and necessary business expenses of such Loan Party.

Section 8.04 Borrowings. Create, incur, assume or become liable in any manner
for any Indebtedness other than to Lenders, except for (a) normal trade debts
incurred in the ordinary course of such Loan Party’s business; (b) any
Indebtedness in respect of NMFFP Financing outstanding on the Closing Date and
described on Schedule 8.04 attached hereto; (c) Indebtedness in respect of NMFFP
Financing incurred after the Closing Date in an aggregate principal amount not
to exceed $20,000,000.00 (for all Loan Parties collectively); (d) purchase money
Indebtedness (including Capital Leases) incurred by a Loan Party to finance the
purchase of fixed assets in an aggregate amount not to exceed $2,000,000.00 (for
all Loan Parties collectively); (e) take or pay arrangements entered into in the
ordinary course of business; (f) obligations under the earn-out agreement
incurred under the prior Acquisition by Borrowers of InCon Processing, L.L.C.,
and other non-competition, earn-out or similar agreements incurred under or
pursuant to Permitted Acquisitions; (g) leases of personal property which are
not Capital Leases under GAAP; (h) net liabilities under Hedge Agreements
permitted under Section 8.14; (i) other unsecured Indebtedness in an aggregate
principal amount not to exceed $5,000,000.00 at any one (1) time outstanding
(for all Loan Parties collectively); (j) Indebtedness incurred in connection
with the financing of insurance premiums in the ordinary course of business in
an aggregate principal amount not to exceed $1,000,000.00 (for all Loan Parties
collectively); (k) Indebtedness permitted under Section 8.03; and
(l) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with a
Permitted Acquisition; provided that (i) such Indebtedness was not incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
the acquisition of such assets, (ii) no Loan Party other than the Person who
became a Subsidiary or their Subsidiary shall have any liability or other
obligation with respect to such Indebtedness, and (iii) such Indebtedness does
not result in any Lien other than Permitted Liens.

 

-63-



--------------------------------------------------------------------------------

Section 8.05 Dividends and Distributions. (a) Declare or pay any dividends or
distributions; or (b) purchase, redeem, buy-back, retire or otherwise acquire
for value any of its Equity Interests now or hereafter outstanding; or (c) make
any distribution of assets to the holders of its Equity Interests, whether in
cash, assets, or in obligations of such Loan Party; or (d) allocate or otherwise
set apart any sum for the payment of any dividend or distribution on, or for the
purchase, redemption, or retirement of any of its Equity Interests; or (e) make
any other distribution by reduction of capital or otherwise in respect of any of
its Equity Interests; provided that, so long as no Event of Default exists or
would result therefrom, (i) each Subsidiary may declare and pay dividends or
distributions to any Loan Party and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such dividend or distribution is
being made, (ii) Borrowers may purchase, redeem, buy-back or retire or otherwise
acquire for value any of their respective Equity Interests now or hereafter
outstanding, and (iii) Omega Protein Corporation and each Subsidiary may declare
and pay dividends or distributions whether payable in cash or in common Equity
Interests of such Person.

Section 8.06 Dispositions. Make any Disposition except (a) Permitted
Dispositions, and (b) other Dispositions so long as (i) at least seventy five
percent (75%) of the consideration paid in connection therewith shall be cash or
cash equivalents paid contemporaneously with the consummation of the transaction
and shall be in an amount not less than the fair market value of the Property
disposed of, (ii) such transaction does not involve the sale or other
disposition of a minority Equity Interest in a Subsidiary, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other Property concurrently being
disposed of in a transaction otherwise permitted under this Section, and
(iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties in all such transactions in any fiscal year of
Omega Protein Corporation shall not exceed $7,500,000.00.

Section 8.07 Capital Expenditures. Spend or incur obligations (including the
total amount of any capital leases) for more than the greater of $30,000,000.00
or fifteen percent (15%) of sales (for all Loan Parties collectively) in any
single fiscal year to acquire fixed assets.

Section 8.08 Revolving Credit Exposure not to Exceed Commitment. Permit at any
time the Revolving Credit Exposure to exceed the Revolving Credit Commitments.

Section 8.09 Investments. Make any investments, except investments consisting of
(a) temporary investments in securities of the United States having maturities
not in excess of one (1) year, (b) any certificate of deposit, time deposit or
bankers acceptance maturing not more than one year after its date of issuance,
that is issued by (i) any bank organized under the laws of the United States (or
any state thereof), and that has (A) a short-term credit rating of at least
“Prime-1” (or the then equivalent grade) by Moody’s Investors Service, Inc., or
at least “A-1” (or the then equivalent grade) by Standard & Poor’s Corporation,
and (B) a combined capital and surplus greater than $500,000,000.00, or (ii) any
Lender, (c) readily marketable commercial paper rated at least “A-1” by
Standard & Poor’s Corporation (or similar rating by any similar organization
which rates commercial paper), (d) readily marketable direct obligations of any
state of the United States of America or any political subdivision of any such
state given on the date of such investment a credit rating of at least AA by
Standard & Poor’s Corporation due within one (1) year from the acquisition
thereof, (e) repurchase agreements with respect to the investments referred to
in the preceding clauses with any bank or trust company organized under the laws
of the United States of America or any state thereof and having combined
capital, surplus and undivided profits of not less than $500,000,000.00 (as of
the date of its most recent financial statements) and having deposits that have
received one (1) of the two (2) highest ratings obtainable from Standard &
Poor’s Corporation, (f) Eurodollar time accounts or Eurodollar certificates of
deposit each with banker’s acceptances of any bank or trust company organized
under the laws of the United States of America or

 

-64-



--------------------------------------------------------------------------------

any state thereof having combined capital, surplus and undivided profits of not
less than $500,000,000.00 (as of the date of its most recent financial
statements) and having deposits that have received one (1) of the two
(2) highest ratings obtainable from Standard & Poor’s Corporation, (g) shares of
money market mutual or similar funds which invest primarily in assets satisfying
the requirements of clauses (a) through (f) of this Section 8.09, (h) Hedge
Agreements permitted by Section 8.14, to the extent the same constitute assets
of such Loan Party, (i) Permitted Acquisitions, (j) Cash Management Agreements
permitted under this Agreement, and (k) investments of a nature not contemplated
in the foregoing clauses of this Section in an amount not to exceed
$2,500,000.00 in the aggregate (for the Loan Parties collectively) at any one
(1) time outstanding.

Section 8.10 Change of Control of Borrowers. Permit a Change of Control.

Section 8.11 Change in Nature of Business. Conduct any business other than, or
make any material change in the nature of, its business as carried on as of the
date hereof.

Section 8.12 No Negative Pledge. Enter into or permit to exist any arrangement
or agreement, other than pursuant to this Agreement or any Loan Document, which
directly or indirectly prohibits such Loan Party from creating or incurring any
Lien on any of its assets, other than (a) any agreements governing indebtedness
permitted to be incurred pursuant to clauses (b), (c), (d) and (g) of
Section 8.04 (but only to the extent of the assets purchased or leased with the
financing provided by such agreements), and (b) customary non-assignment
provisions in leases, joint venture agreement, and other contracts entered into
in the ordinary course of business.

Section 8.13 Arm’s Length Transactions. Enter into a transaction with any
Affiliate, except (a) a transaction upon terms that are not less favorable to it
than would be obtained in a transaction negotiated at arm’s length with an
unrelated third party, or (b) a transaction with another Loan Party.

Section 8.14 Hedge Agreements. Enter into any Hedge Agreement other than those
(a) that are existing as of the date of the Agreement and set forth on
Schedule 8.14, and (b) Hedge Agreements that are entered into in the ordinary
course of business to mitigate risks and not entered into for speculative
purposes.

Section 8.15 Subsidiaries. Form or acquire any Subsidiaries without complying
with the provisions of Section 7.19.

Section 8.16 Maritime Industry Standards. Without limiting any of the terms of
any First Preferred Ship Mortgage: (a) permit any Vessel to be used for any
illegal purpose or to commence or continue a voyage in unseaworthy condition,
(b) change the flag, class, ownership, management or control of any Vessel,
(c) cause or allow any Vessel to be operated in any area not covered by the
insurance policies required under this Agreement or the other Loan Documents or
in any country for which exports or transactions are subject to specific
restrictions under United States export laws, (d) cause or allow any Vessel to
be chartered to any Person without the prior written consent of the
Administrative Agent, (e) cause or allow any change in the physical
characteristics of any Vessel that would, in the reasonable judgment of the
Administrative Agent, materially interfere with the suitability of such Vessel
for normal offshore fisheries operations without the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld),
(f) charter any Vessel to, or permit the Vessel to serve under any contract
with, a Person included within the definition of “national” of a “designated
foreign country,” or “specially designated national” of a “designated foreign
country,” in the Foreign Assets Control Regulations or the Cuban Assets Control
Regulations of the United States Treasury Department, 31 C.F.R. Parts 500 and
515, in each case as amended, or engaged in any transaction that violates any
provision of the Iranian Transactions Regulations, 31 C.F.R. Part 560, as
amended, the

 

-65-



--------------------------------------------------------------------------------

Foreign Funds Control Regulations, 31 C.F.R. Part 520, as amended, the
Transaction Control Regulations, 31 C.F.R. Part 505, as amended, the Haitian
Transaction Regulations, 31 C.F.R. Part 580, as amended, the Foreign Assets
Control Regulations, 31 C.F.R. 500, as amended, or Executive Orders 12810 and
12831 if such transaction or violation would (i) expose the Administrative
Agent, any Lender or any Related Party to any penalty, sanction or investigation
or (ii) jeopardize the Lien created by the First Preferred Ship Mortgages or
(iii) might reasonably be expected to have a material adverse effect on the Loan
Parties or the operation of the Vessels, or call at a Cuban port to load or
discharge cargo or to effect repairs on the Vessels, (g) abandon any Vessel in a
port outside the United States, (h) engage in any unlawful trade or violate any
law or carry any cargo that shall expose any Vessel to forfeiture or capture, or
(i) operate any Vessel in any jurisdiction or in any manner which could cause
the Lien created by the applicable First Preferred Ship Mortgage to be rendered
unenforceable or the Administrative Agent’s foreclosure or enforcement rights to
be materially impaired or hindered.

ARTICLE IX

DEFAULT AND REMEDIES

Section 9.01 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Nonpayment. (a) Any Borrower shall default in the due and punctual payment
of any principal or interest of the Loans or any Reimbursement Obligation when
due and payable, whether at maturity, by reason of acceleration or otherwise, or
(b) any Loan Party shall default in the due and punctual payment of any other
Obligation when due and payable, whether at maturity, by reason of acceleration
or otherwise.

(b) Representations and Warranties. Any representation, warranty or statement
made by any Loan Party herein or otherwise in writing in connection herewith or
in connection with any of the other Loan Documents and the agreements referred
to herein or therein or in any financial statement, certificate or statement
signed by any officer or employee of any Loan Party and furnished pursuant to
any provision of the Loan Documents shall be materially false, incorrect or
incomplete when made.

(c) Default in Covenants Under Agreement. (i) Any Loan Party shall default in
the due performance or observance by it of any term, covenant or agreement set
forth in Sections 7.02, 7.11, 7.12, 7.13, 7.14, 7.16, 7.17, and 7.18 or in
Article VIII hereof; or, (ii) any Loan Party shall default in the due
performance or observance of any term, covenant or agreement contained in this
Agreement other than those specified in clause (i) immediately preceding (and
other than those covered by another Section in this Section 9.1), and such
default continues unremedied for a period of twenty (20) days.

(d) Default in Other Loan Documents. Any Loan Party shall default in the due
performance of or observance by it of any term, covenant or agreement on its
part to be performed pursuant to the terms of any of the other Loan Documents
and the default shall continue unremedied beyond any grace or cure period
therein provided.

(e) Default in Other Debt. An event of default shall occur under the provisions
of any instrument (other than the Loan Documents) evidencing indebtedness of any
Loan Party for the payment of borrowed money in an amount in excess of
$2,000,000.00 or of any agreement relating thereto (including the NMFFP
Financing), the effect of which is to permit the holder or holders of such
instrument to cause the indebtedness evidenced by such instrument to become due
and payable prior to its stated maturity (whether or not the holder actually
exercises such option).

 

-66-



--------------------------------------------------------------------------------

(f) Validity of Loan Documents. Any of the Loan Documents shall cease to be a
legal, valid and binding agreement enforceable against any party executing the
same in accordance with the respective terms thereof, or shall in any way be
terminated, or become or be declared ineffective or inoperative, or shall in any
way whatsoever cease to give or provide the respective rights, remedies, powers
and privileges intended to be created thereby.

(g) Bankruptcy. Any Loan Party shall suspend or discontinue its business
operations, or shall generally fail to pay its debts as they mature, or shall
file a petition commencing a voluntary case concerning any Loan Party under any
Debtor Relief Law; or any involuntary case shall be commenced against any Loan
Party under any Debtor Relief Law and such involuntary case shall not be
dismissed within sixty (60) days of filing.

(h) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the Property of
such Loan Party and is not released, vacated or fully bonded within thirty
(30) days after its issue or levy.

(i) Judgments and Decrees. Any Loan Party shall suffer a final judgment for the
payment of money in an amount in excess of $2,000,000.00 and shall not discharge
the same within a period of thirty (30) days unless, pending further
proceedings, execution has not been commenced, or, if commenced, has been
effectively stayed. Any order, judgment or decree shall be entered in any
proceeding against any Loan Party decreeing the dissolution or split up of such
entity and such order shall remain undischarged or unstayed for a period in
excess of thirty (30) days.

(j) Hedge Agreement Default. A default shall occur under any Hedge Agreement
between a Hedge Bank and any Borrower or an Affiliate of any Borrower and such
default shall continue unremedied beyond any grace or cure period therein
provided.

(k) ERISA. Any of the following events shall occur or exist with respect to any
Loan Party and any ERISA Affiliate and the regulations promulgated thereunder:

(i) any Reportable Event shall occur;

(ii) complete or partial withdrawal from any Multiemployer Plan shall take
place;

(iii) any Prohibited Transaction shall occur;

(iv) a notice of intent to terminate an ERISA Plan shall be filed, or an ERISA
Plan shall be terminated;

(v) circumstances shall exist which constitute grounds entitling the PBGC to
institute proceedings to terminate an ERISA Plan, or the PBGC shall institute
such proceedings;

(vi) any Loan Party or any ERISA Affiliate completely or partially withdraws
from a Multiemployer Plan; or

(vii) any Loan Party or any ERISA Affiliate fails to meet its minimum funding
requirements under ERISA with respect to its ERISA Plans;

 

-67-



--------------------------------------------------------------------------------

and in each case above, such event or condition, together with all other events
or conditions, if any, could subject such Loan Party to any tax, penalty or
other liability which in the aggregate may exceed $2,000,000.00.

Subject to Section 11.02, an Event of Default that has occurred shall cease to
be an Event of Default only if it has been waived in writing by the
Administrative Agent, the Required Lenders and/or the Lenders, as applicable, or
the Administrative Agent, the Required Lenders and/or the Lenders have
acknowledged its cure in writing. Upon the acceleration of the maturity or other
payment of the Obligations, notwithstanding any provision in this Agreement or
any other Loan Document providing that the Administrative Agent and/or the
Lenders may exercise their rights and remedies during the “existence of an Event
of Default” or similar language, no further waiver or cure of any Event of
Default shall be available to Borrowers, and the Administrative Agent and/or the
Lenders shall be entitled to exercise all of their rights and remedies under
this Agreement and the other Loan Documents.

Section 9.02 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrowers:

(a) Acceleration; Termination of Credit Facility. Terminate the Commitment and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including all L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented or shall be entitled
to present the documents required thereunder) and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Loan Party, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrowers to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.01(g), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Loan Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrowers.

(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

 

-68-



--------------------------------------------------------------------------------

Section 9.03 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrowers, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.07 (subject to the terms
of Section 4.04), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.04, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 9.04 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.02 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Mortgage Trustee, the Administrative Agent in its capacity as such, the Issuing
Lender in its capacity as such and the Swingline Lender in its capacity as such,
and after the payment to the Mortgage Trustee, ratably among the Administrative
Agent, the Issuing Lender and Swingline Lender in proportion to the respective
amounts described in this clause First payable to them;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

-69-



--------------------------------------------------------------------------------

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

Section 9.05 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.03, 4.03 and 11.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other Property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.03, 4.03 and 11.03.

 

-70-



--------------------------------------------------------------------------------

Section 9.06 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

Section 9.07 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of any Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.04
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

-71-



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably designates and
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Lender, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto (including to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article X for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Articles X and XI (including Section 11.03, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

Section 10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-72-



--------------------------------------------------------------------------------

Section 10.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including any action that may
be in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of Property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.02 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or the Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition

 

-73-



--------------------------------------------------------------------------------

hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one (1) or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub agents.

Section 10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall

 

-74-



--------------------------------------------------------------------------------

instead be made by or to each Lender and the Issuing Lender directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

Section 10.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

Section 10.09 Collateral Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Commitments and payment in full of
all Secured Obligations (other than (1) contingent indemnification obligations
and (2) obligations and liabilities under Secured Cash

 

-75-



--------------------------------------------------------------------------------

Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made),
(B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) if approved,
authorized or ratified in writing in accordance with Section 11.02; and

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien.

The foregoing shall be deemed to include the authorization of the Administrative
Agent to direct the Mortgage Trustee to take such actions pursuant to the First
Preferred Ship Mortgages and the Assignments of Insurances. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate (or instruct the
Mortgage Trustee to release or subordinate) its interest in particular types or
items of Property pursuant to this Section 10.09. In each case as specified in
this Section 10.09, the Administrative Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, in each case in accordance with the
terms of the Loan Documents and this Section 10.09. In the case of any such
sale, transfer or disposal of any Property constituting Collateral in a
transaction constituting a Disposition permitted pursuant to Section 8.06, the
Liens created by any of the Collateral Documents on such Property shall be
automatically released without need for further action by any Person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 10.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.04
or any Collateral by virtue of the provisions hereof or of any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Cash Management Agreements and Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

-76-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrowers:

Omega Protein Corporation and/or

Omega Protein, Inc., as applicable

2105 Citywest Blvd., Suite 500

Houston, TX 77042

Attention of: Andrew Johannesen, Chief Financial Officer

Telephone No.: (713) 940-6113

Facsimile No.: (713) 940-6122

E-mail: ajohannesen@omegaproteininc.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

2500 Citywest Blvd., Suite 1100

Houston, TX 77042

Attention of: John L. Kallina, Senior Vice President

Telephone No.: (713) 273-8513

Facsimile No.: (713) 273-8530

E-mail: john.l.kallina@wellsfargo.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrowers may, in
its discretion, agree to accept notices and other communications to it hereunder
by

 

-77-



--------------------------------------------------------------------------------

electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the any Loan Party, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, the
Issuing Lender or any Lender by means of electronic communications pursuant to
this Section, including through the Platform.

(f) Private Side Designation. Each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States federal and state securities Applicable
Laws, to make reference to any Borrower’s materials and/or information that are
not made available through the “Public Side Information” portion of the Platform
and that may contain material non-public information with respect to such
Borrower or its securities for purposes of United States federal or state
securities Applicable Laws.

 

-78-



--------------------------------------------------------------------------------

Section 11.02 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:

(a) without the prior written consent of the Required Lenders, amend, modify or
waive (i) Section 5.02 or any other provision of this Agreement if the effect of
such amendment, modification or waiver is to require the Lenders (pursuant to,
in the case of any such amendment to a provision hereof other than Section 5.02,
any substantially concurrent request by the Borrowers for a borrowing of
Revolving Credit Loans) to make Revolving Credit Loans when such Revolving
Credit Lenders would not otherwise be required to do so, (ii) the amount of the
Swingline Commitment or (iii) the amount of the L/C Commitment;

(b) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document (including extending the Maturity Date or the maturity of any
Loan) without the written consent of each Lender directly and adversely affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 4.01(c) during the continuance of an
Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(e) change Section 4.06 or Section 9.04 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;

(f) except as otherwise permitted by this Section 11.02 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(g) consent to the assignment or transfer by any Loan Party of such Loan Party’s
rights and obligations under any Loan Document to which it is a party, in each
case, without the written consent of each Lender;

 

-79-



--------------------------------------------------------------------------------

(h) release any Guarantor from any Guaranty Agreement, without the written
consent of each Lender;

(i) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 10.09 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and
(v) the Administrative Agent and the Borrowers shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including amendments to this Section 11.02) or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 4.13;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Commitment or any increase in any Lender’s Commitment
Percentage, in each case, without the written consent of such affected Lender.

Section 11.03 Expenses; Indemnity.

(a) Costs and Expenses. The Borrowers and any other Loan Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates, Wilmington and the Mortgage Trustee
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, Wilmington and the Mortgage Trustee), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender, the Issuing
Lender, Wilmington or the Mortgage Trustee (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender, the
Issuing Lender, Wilmington or the Mortgage Trustee), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

-80-



--------------------------------------------------------------------------------

(b) Indemnification by the Borrowers. Each Borrower shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including any Environmental Claims), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower or any other Loan
Party), other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any Property owned or operated by any Loan Party
or any Subsidiary thereof, or any Environmental Claim related in any way to any
Loan Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Loan Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. IT IS THE INTENTION OF THE PARTIES THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF AN
INDEMNITEE.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s pro rata share at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Lender or the Swingline Lender solely in its capacity as such, only the Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Lenders’ Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought);
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 4.07.

 

-81-



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

Section 11.04 Interest Rate Limitation.

(a) It is the intention of the parties to comply strictly with applicable usury
laws. Accordingly, notwithstanding any provision to the contrary in the Loan
Documents, in no event shall any Loan Documents require the payment or permit
the payment, taking, reserving, receiving, collection or charging of any sums
constituting interest under Applicable Laws that exceed the Maximum Rate. If any
such excess interest is called for, contracted for, charged, taken, reserved or
received in connection with any Loan Documents, or in any communication by any
Lender or any other Person to the Borrowers or any other Person, or in the event
that all or part of the principal or interest hereof or thereof shall be prepaid
or accelerated, so that under any of such circumstances or under any other
circumstance whatsoever the amount of interest contracted for, charged, taken,
reserved or received on the amount of principal actually outstanding from time
to time under the Loan Documents shall exceed the Maximum Rate, then in such
event it is agreed that: (a) the provisions of this paragraph shall govern and
control; (b) no Borrower nor any other Person or entity now or hereafter liable
for the payment of any Loan Documents shall be obligated to pay the amount of
such interest to the extent it is in excess of the Maximum Rate; (c) any such
excess interest which is or has been received by any Lender, notwithstanding
this paragraph, shall be credited against the then unpaid principal balance
hereof or thereof, or if any of the Loan Documents has been or would be paid in
full by such credit, refunded to the Borrowers; and (d) the provisions of each
of the Loan Documents, and any other communication to the Borrowers, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the Maximum Rate. The right to
accelerate the maturity of the Loan Documents does not include the right to
accelerate, collect or charge unearned interest, but only such interest that has
otherwise accrued as of the date of acceleration. Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any of the Loan Documents which
are made for the purpose of determining whether such rate exceeds the Maximum
Rate shall be made to the extent permitted by Applicable Laws by amortizing,
prorating, allocating and spreading during the period of the full term of such
Loan Documents, including all prior and subsequent renewals and extensions
hereof or thereof, all interest at any time contracted for, charged, taken,
reserved or received by any Lender. The terms of this Section shall be deemed to
be incorporated into each of the other Loan Documents.

 

-82-



--------------------------------------------------------------------------------

(b) To the extent that the Administrative Agent on behalf of the Lenders are
relying on Chapter 303 of the Texas Finance Code to determine the Maximum Rate
payable on the applicable Notes and/or any other portion of the Obligations, the
Administrative Agent will utilize the weekly ceiling from time to time in effect
as provided in such Chapter 303, as amended. To the extent federal law permits
the Lenders to contract for, charge, take, receive or reserve a greater amount
of interest than under Texas law, the Administrative Agent on behalf of the
Lenders will rely on federal law instead of such Chapter 303 for the purpose of
determining the Maximum Rate. Additionally, to the extent permitted by
Applicable Law now or hereafter in effect, the Administrative Agent on behalf of
the Lenders may, at its option and from time to time, utilize any other method
of establishing the Maximum Rate under such Chapter 303 or under other
Applicable Law by giving notice, if required, to the Borrowers as provided by
Applicable Law now or hereafter in effect.

Section 11.05 GOVERNING LAW; JURISDICTION, ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS (BUT NOT THE RULES GOVERNING CONFLICT OF LAWS) OF THE
STATE OF TEXAS.

(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE ISSUING LENDER, THE SWINGLINE LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
TEXAS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING LENDER OR THE
SWINGLINE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

-83-



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 11.06 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.07 Reversal of Payments. To the extent any Loan Party makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the Collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent. The
Administrative Agent on behalf of the Lenders shall have the continuing and
exclusive right to apply, reverse and re-apply any and all payments to any
portion of the Obligations in a manner consistent with the terms of this
Agreement.

Section 11.08 Injunctive Relief. The Borrowers recognize that, in the event the
Borrowers fail to perform, observe or discharge any of their obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

Section 11.09 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

-84-



--------------------------------------------------------------------------------

Section 11.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one (1) or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that, in each case with respect to any Credit Facility, any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000.00, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that a Borrower shall be deemed to have given its consent
fifteen (15) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by such Borrower prior to such fifteenth (15th )
Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

 

-85-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided, that a Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Credit
Facility if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility; and

(D) the consent of the Administrative Agent if, in the reasonable opinion of the
Administrative Agent, such assignment would result in any Loan Party’s
noncompliance with MarAd certification or disclosure requirements or similar
governmental regulations; and provided further, however, that no Lender may
assign all or any portion of its rights and obligations under this Agreement to
any Person if such assignment, either by itself or in combination with any other
event or circumstance, including any assignment made prior to or
contemporaneously therewith, would, in the reasonable opinion of the
Administrative Agent, be expected to cause (1) any First Preferred Ship Mortgage
to cease to qualify as a valid preferred mortgage as defined in the AFA,
(2) MarAd to conclude, pursuant to 46 C.F.R. §356.11 or 46 C.F.R. §356.19(b)(6),
that Persons who are not U.S. Citizens would obtain excessive control of any
Loan Party or (3) the Loan Parties who are grantors under any First Preferred
Ship Mortgage to cease to qualify as U.S. Citizens eligible to own and operate
Fishing Industry Vessels.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500.00 for each assignment; provided that
(A) only one (1) such fee will be payable in connection with simultaneous
assignments to two (2) or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Loan Parties or any of the Loan Parties’ Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and

 

-86-



--------------------------------------------------------------------------------

until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(viii) Notice to MarAd. Within thirty (30) days of the requisite parties’
approval of any such assignment, the Administrative Agent shall provide MarAd,
attention Citizenship Approval Officer, with notice thereof, setting forth the
name and address of the new Lender as well as certain other information that may
be requested of it by the Citizenship Approval Officer.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.08, 4.09, 4.10, 4.11 and 11.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one (1) of its offices in Houston,
Texas, a copy of each Assignment and Assumption and each joinder agreement
entered into pursuant to Section 4.13 delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Credit
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person or

 

-87-



--------------------------------------------------------------------------------

any Loan Party or any of the Loan Parties’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and (iv) any such participation shall require the prior written
consent of the Administrative Agent if, in the reasonable opinion of the
Administrative Agent, such participation would result in any Loan Party’s
non-compliance with MarAd certification or disclosure requirements or similar
governmental regulations; and provided further; however, that no Lender may sell
participations in all or any portion of its rights and obligations under this
Agreement to any Person if such participation, either by itself or in
combination with any other event or circumstance, including any participation
sold prior to or contemporaneously therewith, would, in the reasonable opinion
of the Administrative Agent, be expected to cause (A) any First Preferred Ship
Mortgage to cease to qualify as a valid preferred mortgage as defined in the
AFA, (B) MarAd to conclude, pursuant to 46 C.F.R. §356.11 or 46 C.F.R.
§356.19(b)(6), that Persons who are not U.S. Citizens would obtain excessive
control of any Loan Party, or (C) the Loan Parties who are grantors under any
First Preferred Ship Mortgage to cease to qualify as U.S. Citizens eligible to
own and operate Fishing Industry Vessels. Each Lender shall be responsible for
the indemnity under Section 11.03(c) with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.02 that directly affects such Participant and could not be affected
by a vote of the Required Lenders. The Borrowers agrees that each Participant
shall be entitled to the benefits of Sections 4.08, 4.09, 4.10 and 4.11 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 4.12 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.07 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.06 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. The Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. No Participant
shall be entitled to the benefits of Section 4.11 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 4.11 as though
it were a Lender.

 

-88-



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 11.11 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrowers or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrowers,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers or (k) to governmental regulatory authorities in connection with any
regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates. For purposes of this
Section, “Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; provided that, in the case of information received from a Loan Party or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

-89-



--------------------------------------------------------------------------------

Section 11.12 Performance of Duties. Each of the Loan Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Loan Party at its sole cost and expense.

Section 11.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated. All such powers of attorney shall be
for security.

Section 11.14 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XI and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

Section 11.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 11.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 11.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement

 

-90-



--------------------------------------------------------------------------------

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Texas Uniform Electronic Transaction Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

Section 11.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Commitments have been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

Section 11.19 USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrowers and the other Loan Parties, which information includes the name and
address of the Borrowers and each other Loan Party and other information that
will allow such Lender to identify each Borrower or such other Loan Parties in
accordance with the PATRIOT Act.

Section 11.20 Independent Effect of Covenants. The Borrowers and the other Loan
Parties expressly acknowledge and agree that each covenant contained in
Articles VII or VIII hereof shall be given independent effect. Accordingly, the
Borrowers and the other Loan Parties shall not engage in any transaction or
other act otherwise permitted under any covenant contained in Articles VII or
VIII, if before or after giving effect to such transaction or act, any Borrower
or any other Loan Party shall or would be in breach of any other covenant
contained in Articles VII or VIII.

Section 11.21 Reservations of Rights. Nothing in this Agreement shall be deemed
to (a) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Agreement, or (b) apply to or limit
the right of the Administrative Agent or any Lender (i) to exercise self help
remedies such as (but not limited to) setoff, or (ii) to foreclose judicially or
nonjudicially against any real or personal property collateral, or to exercise
judicial or nonjudicial power of sale rights, (iii) to obtain from a court
provisional or ancillary remedies such as (but not limited to) injunctive
relief, writ of possession, prejudgment attachment, or the appointment of a
receiver, or (iv) to pursue rights against a party to this Agreement in a
third-party proceeding in any action brought against Lender in a state, federal
or international court, Governmental Authority or hearing body (including
actions in specialty courts, such as bankruptcy and patent courts). Subject to
the terms of this Agreement, the Administrative Agent or any Lender may exercise
the rights set forth in clauses (b)(i) through (b)(iv), inclusive, before,
during or after the pendency of any proceeding brought pursuant to this
Agreement.

Section 11.22 Debtor-Creditor Relationship. None of the terms of this Agreement
or of any other document executed in conjunction herewith or related hereto
shall be deemed to give the Administrative Agent or any Lender the rights or
powers to exercise control over the business or affairs of the Borrowers. The
relationship among Borrowers and the Lenders created by this Agreement is only
that of debtor-creditor, and no Lender or the Administrative Agent is a
fiduciary on behalf of any Borrower, or any Subsidiary or any other Person.

 

-91-



--------------------------------------------------------------------------------

Section 11.23 Injunctive Relief. The Loan Parties recognize that, in the event
the Loan Parties fail to perform, observe or discharge any of their obligations
or liabilities under this Agreement, any remedy at law may prove to be
inadequate relief to the Administrative Agent and the Lenders; therefore, the
Loan Parties agree that if any Default or Event of Default shall exist, the
Administrative Agent or any Lender, as applicable, shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
actual damages.

Section 11.24 Arbitration.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Texas selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
(3) arbitrators; provided however, that all three (3) arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Texas with a minimum of ten (10) years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar

 

-92-



--------------------------------------------------------------------------------

to motions to dismiss for failure to state a claim or motions for summary
adjudication. The arbitrator shall resolve all disputes in accordance with the
substantive law of Texas and may grant any remedy or relief that a court of such
state could order or grant within the scope hereof and such ancillary relief as
is necessary to make effective any award. The arbitrator shall also have the
power to award recovery of all costs and fees, to impose sanctions and to take
such other action as the arbitrator deems necessary to the same extent a judge
could pursuant to the Federal Rules of Civil Procedure, the Texas Rules of Civil
Procedure or other Applicable Law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceeding and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment of Arbitration Costs and Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
Applicable Law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control. This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

Section 11.25 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Loan Agreement, as amended,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to any Lender under the Existing Loan Agreement based on facts
or events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the credit facilities described in the Existing
Loan Agreement, as amended, shall be amended, supplemented, modified and
restated in their entirety by the facilities described herein, and all loans and
other obligations of the Borrowers outstanding as of such date under the
Existing Loan Agreement, as amended, shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitment of the Lenders hereunder. All Liens
securing the “Obligations” as defined in the Existing Loan Agreement are hereby
renewed and extended to secure the Secured Obligations.

 

-93-



--------------------------------------------------------------------------------

Section 11.26 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Collateral Documents which imposes additional burdens on the Borrowers, the
other Loan Parties or any of their Subsidiaries or further restricts the rights
of the Borrowers, the other Loan Parties or any of their Subsidiaries or gives
the Administrative Agent or Lenders additional rights shall not be deemed to be
in conflict or inconsistent with this Agreement and shall be given full force
and effect.

Section 11.27 NOTICE OF FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature pages to follow]

 

-94-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

OMEGA PROTEIN CORPORATION, as Borrower

By:  

/s/ Andrew Johannesen

Name:        Andrew Johannesen Title:  

Executive Vice President and Chief Financial Officer

OMEGA PROTEIN, INC.,

as Borrower

By:  

/s/ Andrew Johannesen

Name:  

Andrew Johannesen

Title:  

Vice President

 

Signature Page of Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender, Issuing Lender and Lender

 

By:  

/s/ Geri E. Landa

Name:  

Geri E. Landa

Title:  

Senior Vice President

 

Signature Page of Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender

By:  

/s/ Seth Laroche

Name:  

Seth Laroche

Title:  

Vice President

 

Signature Page of Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Each of the undersigned Guarantors hereby executes this Agreement for the
purposes of (a) acknowledging that it is a Loan Party under this Agreement,
(b) making the representations and warranties in Article VI of this Agreement,
and (c) acknowledging and agreeing that it is bound by all of the terms,
provisions, covenants and conditions applicable to the Loan Parties contained in
this Agreement.

 

PROTEIN FINANCE COMPANY By:  

    /s/ Andrew Johannesen

Name:       Andrew Johannesen Title:       Vice President OMEGA SHIPYARD, INC.

By:

 

    /s/ Andrew Johannesen

Name:

      Andrew Johannesen

Title:

      Vice President PROTEIN INDUSTRIES, INC.

By:

 

    /s/ Andrew Johannesen

Name:

      Andrew Johannesen

Title:

      Vice President CYVEX NUTRITION, INC.

By:

 

    /s/ Andrew Johannesen

Name:

      Andrew Johannesen

Title:

      Vice President INCON PROCESSING, L.L.C.

By:

 

    /s/ Andrew Johannesen

Name:

      Andrew Johannesen

Title:

      Vice President

 

Signature Page of Amended and Restated Loan Agreement